Exhibit 10.2





EXECUTION COPY


U.S. $500,000,000


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of May 20, 2015
among
THE GAP, INC.
as Company,
THE SUBSIDIARIES OF THE COMPANY NAMED HEREIN,
as Subsidiary Borrowers,
THE SUBSIDIARIES OF THE COMPANY NAMED HEREIN,
as LC Subsidiaries,
THE BANKS AND FINANCIAL INSTITUTIONS NAMED HEREIN,
as Lenders,
THE BANKS NAMED HEREIN
as Issuing Banks,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A.
as Syndication Agent,
CITIBANK, N.A.
HSBC BANK USA, NATIONAL ASSOCIATION
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
THE BANK OF NOVA SCOTIA,
as Documentation Agents,
and
BANK OF AMERICA, N.A.,
as Agent
for the Issuing Banks and the Lenders from time to time party hereto





--------------------------------------------------------------------------------




TABLE OF CONTENTS
PAGE


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01 Certain Defined
Terms.................................................................................
1

SECTION 1.02 Computation of Time
Periods.....................................................................
27

SECTION 1.03 Accounting
Terms........................................................................................
27

SECTION 1.04 Exchange Rates; Currency
Equivalents.......................................................
27

SECTION 1.05 Change of
Currency.....................................................................................
27

SECTION 1.06 Times of Day
...............................................................................................
28

SECTION 1.07 Letter of Credit Amount
..............................................................................
28



ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01 The Revolving Credit Advances
................................................................
28

SECTION 2.02 Making the Advances
.................................................................................
29

SECTION 2.03 Swing Line Advances
.................................................................................
30

SECTION 2.04 Letters of Credit
.........................................................................................
34

SECTION 2.05 Fees
.............................................................................................................
45



SECTION 2.06 Reduction and Increase of the Revolving Credit Commitments;
Additional Issuing Banks
..........................................................................................    45
SECTION 2.07 Repayment of Advances
..............................................................................
48

SECTION 2.08 Interest on Advances
...................................................................................
49

SECTION 2.09 Interest Rate Determination
........................................................................
50

SECTION 2.10 Prepayments of Advances.
..........................................................................    51
SECTION 2.11 Increased Costs
...........................................................................................    53




--------------------------------------------------------------------------------




SECTION 2.12 Illegality
......................................................................................................
55

SECTION 2.13 Cash Collateral
............................................................................................
56

SECTION 2.14 Defaulting Lenders
......................................................................................
57



ARTICLE III
COMPANY GUARANTY
SECTION 3.01 Generally
....................................................................................................
59

SECTION 3.02 Guaranty
......................................................................................................
59

SECTION 3.03 Guaranty Absolute
.......................................................................................
59

SECTION 3.04 Waivers
........................................................................................................
60



ARTICLE IV
PAYMENTS, TAXES, EXTENSIONS, ETC.
SECTION 4.01 Payments Generally; Agent’s Clawback
...................................................
61

SECTION 4.02 Taxes
...........................................................................................................
63

SECTION 4.03 Sharing of Payments by Lenders
................................................................
68

SECTION 4.04 Evidence of Debt/Borrowings
.....................................................................
69



ARTICLE V
CONDITIONS OF LENDING


SECTION 5.01 Conditions Precedent to Effectiveness of this Amendment and
Restatement
...............................................................................................................
70

SECTION 5.02 Conditions Precedent to Credit Extension
..................................................
71



ARTICLE VI
REPRESENTATIONS AND WARRANTIES
SECTION 6.01 Representations and Warranties of the Company
.......................................
73





--------------------------------------------------------------------------------




ARTICLE VII
COVENANTS OF THE COMPANY
SECTION 7.01 Affirmative Covenants
................................................................................
76

SECTION 7.02 Negative Covenants
....................................................................................
77

SECTION 7.03 Financial Covenants
....................................................................................
81

SECTION 7.04 Reporting Requirements
.............................................................................
81



ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.01 Events of Default
........................................................................................
83



ARTICLE IX
THE AGENT
SECTION 9.01 Appointment and Authority
........................................................................
85

SECTION 9.02 Rights as a Lender
......................................................................................
86

SECTION 9.03 Exculpatory Provisions
...............................................................................
86

SECTION 9.04 Reliance by Agent
.......................................................................................
87

SECTION 9.05 Delegation of Duties
...................................................................................
87

SECTION 9.06 Resignation of Agent
...................................................................................
87

SECTION 9.07 Non-Reliance on Agent and Other Lenders
................................................
89

SECTION 9.08 No Other Duties, Etc.
..................................................................................
89

SECTION 9.09 Agent May File Proofs of Claim
.................................................................
89



ARTICLE X
MISCELLANEOUS
SECTION 10.01 Amendments, Etc.
.....................................................................................
90

SECTION 10.02 Notices, Etc.
..............................................................................................
91





--------------------------------------------------------------------------------






SECTION 10.03 No Waiver; Remedies
...............................................................................
93

SECTION 10.04 Costs and Expenses.
..................................................................................
93

SECTION 10.05 Right of Set-off
.........................................................................................
95

SECTION 10.06 Binding Effect
...........................................................................................
96

SECTION 10.07 Assignments and Participations
................................................................
96

SECTION 10.08 Payments Set Aside
...................................................................................
101

SECTION 10.09 Severability of Provisions
........................................................................
102

SECTION 10.10 Independence of Provisions
......................................................................
102

SECTION 10.11 Confidentiality
..........................................................................................
102

SECTION 10.12 Designated Subsidiaries
...........................................................................
103

SECTION 10.13 Headings
...................................................................................................
104

SECTION 10.14 Entire Agreement
......................................................................................
104

SECTION 10.15 Execution in Counterparts
.........................................................................
104

SECTION 10.16 Consent to Jurisdiction
..............................................................................
105

SECTION 10.17 GOVERNING LAW
................................................................................
105

SECTION 10.18 USA PATRIOT Act
...................................................................................
105

SECTION 10.19 No Advisory or Fiduciary Responsibility
.................................................
106

SECTION 10.20 Judgment Currency
..................................................................................
106

SECTION 10.21 Electronic Execution of Assignments and Certain Other Documents
107

SECTION 10.22 WAIVER OF JURY TRIAL
......................................................................
107







--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS
SCHEDULES
Schedule I-A    -    Commitment Amounts
Schedule I-B    -    Agent’s Office; Certain Addresses for Notices
Schedule II    -    Existing Liens
Schedule III    -    Change of Control
Schedule IV    -    Existing Letters of Credit
Schedule V    -    LC Subsidiaries
Schedule VI        Subsidiary Borrowers
Schedule VII    -    ERISA Matters
Schedule VIII    -    Environmental Matters
Schedule IX    -    Existing Debt


EXHIBITS
Exhibit A    -    Committed Advance Notice
Exhibit B    -    Form of Note
Exhibit C    -    Form of Assignment and Acceptance
Exhibit D
-    Form of Corporate Opinion of Special New York Counsel to the Loan Parties

Exhibit E        Form of Assumption Agreement
Exhibit F    -    Form of Administrative Questionnaire
Exhibit G    -    Form of Designation Agreement
Exhibit H    -    Form of United States Tax Compliance Certificates






--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 20, 2015 (this
“Agreement”), among The Gap, Inc., a Delaware corporation (the “Company”), the
LC Subsidiaries (as hereinafter defined), the Subsidiary Borrowers (as
hereinafter defined), the banks and financial institutions (the “Lenders”)
listed on the signature pages hereof, the Issuing Banks (as hereinafter
defined), JPMorgan Chase Bank, N.A., as syndication agent (the “Syndication
Agent”), Citibank, N.A., HSBC Bank USA, National Association, Wells Fargo Bank,
National Association and The Bank of Nova Scotia, as co-documentation agents
(the “Documentation Agents”) and Bank of America, N.A. (“Bank of America”), as
administrative agent (the “Agent”) for the Lenders and the Issuing Banks
hereunder.
PRELIMINARY STATEMENTS:
(1)    The Company, certain of its subsidiaries, certain banks and financial
institutions, and Bank of America, as administrative agent, entered into a Term
Loan and Revolving Credit Agreement dated as of April 7, 2011, as amended (the
“Existing Credit Agreement”).
(2)    Subject to the satisfaction of the conditions set forth in Section 5.01,
the Company, the LC Subsidiaries, the Subsidiary Borrowers, the Lenders, the
Issuing Banks, the Syndication Agent, the Documentation Agents and the Agent,
desire to amend and restate the Existing Credit Agreement as herein set forth.
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F or any other form approved by the Agent.
“Advance” means an extension of credit by a Lender to a Borrower under Article
II in the form of a Revolving Credit Advance or a Swing Line Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.
“Agent’s Office” means, with respect to any currency, the Agent’s address and,
as appropriate, account as set forth on Schedule I-B with respect to such
currency, or such other address or account with respect to such currency as the
Agent may from time to time notify to the Company and the Lenders.
“Alternative Currency” means each of Euro, Sterling, Yen and Canadian Dollars.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable




--------------------------------------------------------------------------------




Alternative Currency as determined by the Agent or the applicable Issuing Bank,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Commitments and $250,000,000. The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.
“Applicable Facility Fee” means, as of any date a percentage per annum
determined by reference to the applicable Performance Level in effect on such
date as set forth below:
PERFORMANCE
LEVEL
LEVEL 1
LEVEL 2
LEVEL 3
LEVEL 4
LEVEL 5
Applicable Facility Fee
0.100%
0.125%
0.150%
0.200%
0.250%



“Applicable Standby Letter of Credit Fee” means as of any date, a percentage per
annum determined by reference to the applicable Performance Level in effect on
such date as set forth below:
PERFORMANCE
LEVEL
LEVEL 1
LEVEL 2
LEVEL 3
LEVEL 4
LEVEL 5
Applicable Standby Letter of Credit Fee
0.900%
1.000%
1.100%
1.300%
1.500%



“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the applicable Performance Level in effect on such date as set
forth below:
PERFORMANCE
LEVEL
LEVEL 1
LEVEL 2
LEVEL 3
LEVEL 4
LEVEL 5
Base Rate Applicable Margin
0.000%
0.000%
0.100%
0.300%
0.500%
Eurocurrency Rate Applicable Margin
0.900%
1.000%
1.100%
1.300%
1.500%



“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent or the applicable Issuing
Bank, as the case may be, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.

2

--------------------------------------------------------------------------------




“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Revolving Credit Advance at such time, (b) with respect to the Letter of
Credit Sublimit, (i) the Issuing Banks and (ii) if any Letters of Credit have
been issued pursuant to Section 2.04(a), the Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lenders and (ii) if any Swing Line
Advances are outstanding pursuant to Section 2.03(a), the Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent (if such acceptance
is required by this Agreement), in substantially the form of Exhibit C.
“Assuming Lender” means an Eligible Assignee acceptable to the Agent, each Swing
Line Lender and each Issuing Bank and not previously a Lender that becomes a
Lender hereunder pursuant to Section 2.06(b) and which has a Commitment of not
less than $10,000,000.
“Assumption Agreement” means an agreement, substantially in the form of Exhibit
E, by which an Eligible Assignee agrees to become a Lender hereunder pursuant to
Section 2.06(b), agreeing to be bound by all obligations of a Lender hereunder.
“Bank of America” means Bank of America, N.A.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Advance” means an Advance which bears interest based on the Base
Rate. All Base Rate Advances shall be denominated in Dollars.
“Borrower” means the Company or any Subsidiary Borrower and, in the case of the
Swing Line Subfacility, a Designated Swing Line Borrower.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed

3

--------------------------------------------------------------------------------




in, the state where the Agent’s Office with respect to Obligations denominated
in Dollars is located and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Advance, or any
other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Advance, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Advance, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Advance, means a day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open;
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in a currency other than Dollars or Euro, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate
Advance denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Advance (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
“Canadian Dollars,” and the sign “CND$” each means lawful money of Canada.
“Capital Lease” of any Person means any lease of any property (whether real,
personal or mixed) by such Person as lessee, which lease should, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.
“Capital Lease Obligations” means the obligations of any Person to pay rent or
other amounts under a Capital Lease, the amount of which is required to be
capitalized on the balance sheet of such Person in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, an Issuing Bank or a Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line

4

--------------------------------------------------------------------------------




Advances, or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the applicable Issuing Bank or Swing Line Lender benefiting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Agent and (b)
such Issuing Bank or such Swing Line Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) securities with maturities of one year
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, or by any subdivision or taxing
authority of any such state, commonwealth or territory, the securities of which
state, commonwealth, territory, political subdivision or taxing authority (as
the case may be) are rated either (i) A or better by S&P or A2 or better by
Moody’s or (ii) SP1 or better by S&P or V-MIG 1 or better by Moody’s, (c) Dollar
denominated time deposits and certificates of deposit of (i) any Lender, (ii)
any domestic commercial bank of recognized standing having capital and surplus
in excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than 270 days from the date of
acquisition, (d) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (e)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (f) Investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (e).


“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian banker’s acceptances at or about 10:00 a.m.
(Toronto, Canada time) on the first day of such Interest Period on the “CDOR
Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service (or such other page or commercially available source displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by the Agent from time to time) for a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
for a term equivalent to the number of months closest to such Interest Period.



5

--------------------------------------------------------------------------------




“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and any
regulations promulgated thereunder.
“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or two or more Persons acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company (or other securities convertible into
such securities) representing 50% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors; or (ii)
during any period of up to 24 consecutive months, commencing before or after the
date of this Agreement, individuals who at the beginning of such 24-month period
were directors of the Company ceasing for any reason to constitute a majority of
the Board of Directors of the Company unless the Persons replacing such
individuals were nominated or approved by the Board of Directors of the Company;
or (iii) any Person or two or more Persons acting in concert acquiring by
contract or otherwise, or entering into a contract or arrangement which upon
consummation will result in its or their acquisition of, control over securities
of the Company (or other securities convertible into such securities)
representing 50% or more of the combined voting power of all securities of the
Company entitled to vote in the election of directors; provided, that, the
Person or group of Persons referred to in clauses (i) and (iii) of this
definition of Change of Control shall not include any Person listed on Schedule
III or any group of Persons in which one or more of the Persons listed on
Schedule III are members.
“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.
“Commitment” means a Revolving Credit Commitment.
“Commitment Percentage” means, with respect to any Lender at any time, the
percentage of the Revolving Credit Facility represented by such Lender’s
Revolving Credit Commitment at such time. If the Revolving Credit Commitment of
each Lender to make Advances and the obligation of the Issuing Banks to make L/C
Credit Extensions have been terminated pursuant to Section 8.01 or if the
Revolving Credit Commitments have expired, then the Commitment Percentage of
each Lender in respect of the Revolving Credit Facility shall be determined
based on the Commitment Percentage of such Lender in respect of the Revolving
Credit Facility most recently in effect, giving effect to any subsequent
assignments.
“Committed Advance Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Advances from one Type to the other, or (c) a continuation
of Eurocurrency Rate Advances, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.

6

--------------------------------------------------------------------------------




“Committed Borrowing” means a borrowing consisting of simultaneous Revolving
Credit Advances of the same Type, in the same currency and, in the case of
Eurocurrency Rate Advances, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
“Confidential Information” means certain non-public, confidential or proprietary
information and material disclosed, from time to time, either orally, in
writing, electronically or in some other form by the Company in connection with
the Loan Documents. Confidential Information shall include, but not be limited
to non-public, confidential or proprietary information, trade secrets, know-how,
inventions, techniques, processes, algorithms, software programs, documentation,
screens, icons, schematics, software programs, source documents and other MIS
related information; contracts, customer lists, financial information, financial
forecasts, sales and marketing plans and information and business plans,
products and product designs; textile projections and results; ideas, designs
and artwork for all types of marketing, advertising, public relations and
commerce (including ideas, designs and artwork related to the World Wide Web and
any Web Site of the Company or any Subsidiary); textile designs; advertising,
strategies, plans and results; sourcing information; vendor lists, potential
product labeling and marking ideas; all materials including, without limitation,
documents, drawings, samples, sketches, designs, and any other information
concerning, color palette and color standards furnished to a Recipient by the
Company or any Subsidiary; customer base(s); and other non-public information
relating to the Company’s or any Subsidiary’s business.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.
“Consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation, consistent with
those applied in the preparation of the Consolidated financial statements of the
Company referred to in Section 6.01(f).
“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02 or 2.09.

7

--------------------------------------------------------------------------------




“Credit Extension” means each of the following: (a) an Advance made or to be
made to the Company, any Subsidiary Borrower or a Designated Swing Line
Borrower; and (b) with respect to any Letter of Credit, any issuance, extension
of the expiry date, or increase in the amount thereof, for the account of the
Company or any LC Subsidiary.
“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price (excluding any
deferred purchase price that constitutes an account payable incurred in the
ordinary course of business) of property or services, (ii) all obligations of
such Person in connection with any agreement to purchase, redeem, exchange,
convert or otherwise acquire for value any capital stock of such Person or to
purchase, redeem or acquire for value any warrants, rights or options to acquire
such capital stock, now or hereafter outstanding, (iii) all obligations of such
Person evidenced by bonds, notes, debentures, convertible debentures or other
similar instruments, (iv) all indebtedness created or arising under any
conditional sale or other title retention agreement (other than under any such
agreement which constitutes or creates an account payable incurred in the
ordinary course of business) with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default, acceleration, or termination are limited to
repossession or sale of such property), (v) all Capital Lease Obligations, (vi)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (v) above, (vii) all Debt referred
to in clause (i), (ii), (iii), (iv), (v), or (vi) above secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any lien, security interest or other charge or encumbrance upon or
in property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt and (viii) all mandatorily redeemable preferred stock of
such Person, valued at the applicable redemption price, plus accrued and unpaid
dividends payable in respect of such redeemable preferred stock.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means an event which would constitute an Event of Default but for the
requirement that notice be given or time elapse, or both.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2.0% per
annum plus, in the case of Obligations consisting of Base Rate Advances, the
Applicable Margin for Base Rate Advances; provided, however, that with respect
to a Eurocurrency Rate Advance, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Margin for Eurocurrency Rate
Advances) otherwise applicable to such

8

--------------------------------------------------------------------------------




Advance plus 2.0% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Standby Letter of Credit Fee plus 2.0% per
annum.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Advances or participations in
respect of Letters of Credit or Swing Line Advances, within three Business Days
of the date required to be funded by it hereunder, unless such Lender notifies
the Agent in writing that such failure is the result of such Lender's
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, (b) has notified the Company
or the Agent in writing that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, unless such writing or public statement states that such position
is based on such Lender's determination that a condition precedent to funding
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three Business Days after request by the
Agent, to confirm in writing in a manner satisfactory to the Agent that it will
comply with its funding obligations, provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation of the Agent or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
“Designated Jurisdictions” means, in respect of each Borrower, the United States
of America, Canada, and the United Kingdom and, in respect of any LC Subsidiary,
the United States of America, Canada, Japan and the United Kingdom (and in each
case, any political subdivision thereof).
“Designated Swing Line Borrower” means any Subsidiary of the Company that may
from time to time become a party hereto in accordance with Section 2.03(g).
“Designation Agreement” means an agreement of the Company and a Subsidiary
thereof, in substantially the form of Exhibit G hereto, delivered in accordance
with Section 10.12, pursuant to which such Subsidiary shall become a party
hereto as a LC Subsidiary and/or a Subsidiary Borrower, as specified in such
agreement.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent or the applicable Issuing Bank, as the case
may be, at such time on the basis of the

9

--------------------------------------------------------------------------------




Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.
“Dollars,” “dollars” and the sign “$” each means lawful money of the United
States.
“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Company that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.
“EBITDA” means, for any period, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense and (d) amortization expense, all determined
on a Consolidated basis for the Company and its Subsidiaries in accordance with
GAAP.
“Effective Date” has the meaning specified in Section 5.01.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other financial institution, institutional lender or
Funds approved by (i) the Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Issuing Banks and the Swing Line Lenders, and
(iii) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed). No Loan Party
or any Affiliate thereof shall be an Eligible Assignee with respect to any
Revolving Credit Advance or any Revolving Credit Commitment.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Law” means any Requirement of Law relating to (a) the generation,
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Substances, (b) pollution or the protection of the
environment, health, safety or natural resources or (c) occupational safety and
health, industrial hygiene, land use or the protection of human, plant or animal
health or welfare, including, without limitation, CERCLA, in each case as
amended from time to time, and including the regulations promulgated and the
rulings issued from time to time thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group of which a Loan Party is a member or
which is under common control with a Loan Party within the meaning of Section
414 of the Code, and the regulations promulgated and rulings issued thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Event” means a reportable event with respect to a Plan within the meaning
of §4043 of ERISA.

10

--------------------------------------------------------------------------------




“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Advance
comprising part of the same Borrowing, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day; and
(c)    with respect to any Advance denominated in Canadian Dollars, the rate per
annum equal to (i) the CDOR Rate plus 0.10% per annum or (ii) if such rate is
not available at such time for such term for any reason, the rate per annum
determined by the Agent to be the discount rate (calculated on an annual basis
and rounded upward, if necessary, to the nearest whole multiple of 1/100 of 1%,
with 5/1,000 of 1% being rounded up) as of 10:00 a.m. (Toronto, Canada time) on
such day at which the Agent is then offering to purchase bankers’ acceptances
accepted by it having an aggregate face amount equal to the aggregate face
amount of, and with a term equivalent to or comparable to the term of, such
Interest Period (or if such Interest Period is not equal to a number of months,
having a term equivalent to the number of months closest to such Interest
Period);
provided that (x) if the Eurocurrency Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement and (y) to the extent a
comparable or successor rate is approved by the Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Agent, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Agent.
“Eurocurrency Rate Advance” means a Revolving Credit Advance that bears interest
at a rate based on the Eurocurrency Rate. Eurocurrency Rate Advances may be
denominated in Dollars or in an Alternative Currency. All Revolving Credit
Advances denominated in an Alternative Currency must be Eurocurrency Rate
Advances.

11

--------------------------------------------------------------------------------




“Eurocurrency Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurocurrency Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.
“Events of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise taxes, and branch profits taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
Federal withholding taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in an Advance or Commitment (other than pursuant to an assignment
request by the Company under Section 10.07(h)) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 4.02(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.02(e) and (d) any Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in Preliminary Statement
(1).
“Existing Letter of Credit” means each letter of credit listed on Schedule IV.
“Facility” means the Revolving Credit Facility, the Swing Line Sublimit, or the
Letter of Credit Sublimit, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (and any successor or comparable provision that is not materially more
onerous), any present or future Treasury Regulations issued thereunder or
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement between the United
States and any other jurisdiction to implement Sections 1471 through 1474 of the
Code (an “IGA”), and any law, regulation or other official guidance enacted in
any jurisdiction implementing Sections 1471 through 1474 of the Code or an IGA.

12

--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means (a) the fee letters dated as of March 1, 2011 and April 7,
2015, each among the Company, Bank of America and Merrill Lynch, Pierce, Fenner
& Smith Incorporated, (b) the fee letter dated as of March 1, 2011 and April 7,
2015, each among the Company, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC, (c) the fee letter dated as of March 1, 2011 and April 7, 2015,
each between the Company and Citigroup Global Markets Inc. and (d) each other
fee letter entered into from time to time by the Company and any Swing Line
Lender or Issuing Bank.
“Fiscal Quarter” means any quarter in any Fiscal Year, the duration of such
quarter being defined in accordance with GAAP applied consistently with that
applied in the preparation of the Company’s financial statements referred to in
Section 6.01(f).
“Fiscal Year” means a fiscal year of the Company and its Subsidiaries.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the amount
equal to the sum of (i) Consolidated EBITDA and (ii) Lease Expense in each case
for the Company and its Subsidiaries for such period, to (b) the sum of (i)
Consolidated Interest Expense and (ii) Lease Expense, in each case for the
Company and its Subsidiaries for such period.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
United States Person, a Lender that is not a United States Person, and (b) if
such Borrower is not a United States Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each state thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations in respect of Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Commitment Percentage of Swing Line
Advances made by such Swing Line Lender other than Swing Line Advances as to
which such Defaulting Lender’s participation

13

--------------------------------------------------------------------------------




obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, as of any date of determination, all indebtedness
(including Capital Lease Obligations but excluding all accounts payable incurred
in the ordinary course of business) of the Company and its Subsidiaries on a
Consolidated basis that would (or would be required to) appear as liabilities
for long-term Debt, short-term Debt, current maturities of Debt, and other
similar interest-bearing obligations on a Consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, applied on a basis consistent (except for
changes concurred in by the Company’s independent public accountants) with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to Section 7.04.
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
“Hazardous Substance” means (i) any hazardous substance or toxic substance as
such terms are presently defined or used in § 101(14) of CERCLA (42 U.S.C. §
9601(14)), in 33 U.S.C. § 1251 et. seq. (Clean Water Act), or 15 U.S.C. § 2601
et. seq. (Toxic Substances Control Act) and (ii) as of any date of
determination, any additional substances or materials which are hereafter
incorporated in or added to the definition of “hazardous substance” or “toxic
substance” for purposes of CERCLA or any other applicable law.
“Hedge Agreements” means (a) any and all interest rate swaps, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward

14

--------------------------------------------------------------------------------




bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swaps, cross-currency rate swaps, currency options, spot contracts or
any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., the International Foreign Exchange Master Agreement, or any other master
agreement, including any such obligations or liabilities under any such
agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Interest Expense” of any Person for any period means the aggregate amount of
interest or fees paid, accrued or scheduled to be paid or accrued in respect of
any Debt (including the interest portion of rentals under Capital Leases) and
all but the principal component of payments in respect of conditional sales,
equipment trust or other title retention agreements paid, accrued or scheduled
to be paid or accrued by such Person during such period, net of interest income,
determined in accordance with GAAP.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Type of Advance or
the date of the Conversion of any Advance into such Type of an Advance and
ending on the last day of the period selected by the applicable Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by such Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be 1, 2, 3 or
6 months or such other period that is twelve months or less requested by the
applicable Borrower and consented to by all the Lenders, in each case as such
Borrower may, upon notice received by the Agent not later than 12:00 noon (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(i)    no Borrower may select any Interest Period which ends after the
Termination Date;
(ii)    Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
(iii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurocurrency Rate Advance, that if such extension
would cause the last day of such Interest Period to occur in the next following

15

--------------------------------------------------------------------------------




calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day;
(iv)    a Borrower may request in a Committed Advance Notice an Interest Period
of a duration other than 1, 2, 3, or 6 months (but in no event longer than 12
months) for a Eurocurrency Rate Advance and the Interest Period for such
Eurocurrency Rate Advance shall be for such period, if, and only if, the Agent
determines a Eurocurrency Rate for the tenor of such Interest Period and no
Lenders notify the Agent pursuant to Section 2.08(b) that the Eurocurrency Rate
for such Interest Period will not adequately reflect the cost to the Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period; if both of the preceding conditions are not satisfied with
respect to such requested Interest Period, the duration of the requested
Interest Period shall be the alternative specified in the Committed Advance
Notice, or, if no alternative Interest Period is selected, 6 months; and
(iv)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
“Investment” has the meaning specified therefor in Section 7.02(c).
“IRS” means the United States Internal Revenue Service.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
“Issue” means, with respect to any Letter of Credit, either to issue, or to
extend the expiry of, or to renew, or to increase the amount of, such Letter of
Credit, and the term “Issued” or “Issuance” shall have corresponding meanings.
“Issuing Bank” means Bank of America, JPMorgan Chase Bank, N.A., Citibank, N.A.,
HSBC Bank USA, National Association, Wells Fargo Bank, National Association, The
Bank of Nova Scotia or any other Lender which agrees to become, and is
designated as an Issuing Bank under Section 2.06(c) or any Affiliate thereof as
agreed to from time to time by the Company or the applicable LC Subsidiary and
such Issuing Bank, that may from time to time Issue Letters of Credit for the
account of the Company or any LC Subsidiary.
“Issuing Commitment” means, as to any Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule I-A under the caption Issuing
Commitment, as such amount may be reduced or increased pursuant to the terms
hereof.
“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as joint lead
arrangers and joint bookrunners.



16

--------------------------------------------------------------------------------




“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“LC Subsidiary” means the Subsidiaries of the Company listed on Schedule V and
any other Subsidiary of the Company that may from time to time become a party
hereto in accordance with Section 10.12.
“Lease Expense” means, with respect to any Person, for any period for such
Person and its subsidiaries on a Consolidated basis, lease and rental expense
accrued during such period under all leases and rental agreements, other than
Capital Leases and leases of personal property, determined in conformity with
GAAP.
“Lender Party” means any Lender and any Issuing Bank.
“Lenders” means the Lenders listed on the signature pages hereof as Lenders and
as Swing Line Lenders, as the context may require, and each Eligible Assignee
that shall become a party hereto pursuant to Section 10.07.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify to the Company and
the Agent, which office may include any Affiliate of such Lender or any domestic
or foreign branch of

17

--------------------------------------------------------------------------------




such Lender or such Affiliate. Unless the context otherwise requires each
reference to a Lender shall include its applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a Trade Letter of
Credit or a Standby Letter of Credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
“Letter of Credit Sublimit” means an amount equal to $500,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
amount equal to Consolidated Funded Debt for the most recently completed four
consecutive Fiscal Quarters ending on or prior to such date, to (b) Consolidated
EBITDA for the most recently completed four consecutive Fiscal Quarters ending
on or prior to such date, in each case for the Company and its Subsidiaries as
of such date.
“Lien” means any assignment, chattel mortgage, pledge or other security interest
or any mortgage, deed of trust or other lien, or other charge or encumbrance,
upon property or rights (including after-acquired property or rights), or any
preferential arrangement with respect to property or rights (including
after-acquired property or rights) which has the practical effect of
constituting a security interest or lien.
“Loan Documents” means, collectively, this Agreement, any note delivered
pursuant to Section 4.04(d), any Designation Agreement delivered pursuant to
Section 10.12 and each application or agreement and other documents delivered in
connection with Letters of Credit pursuant to Section 2.04, in each case as
amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof.
“Loan Parties” means, collectively, the Company, each of the LC Subsidiaries,
each of the Subsidiary Borrowers and each of the Designated Swing Line Borrowers
from time to time party hereto.
“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Advances being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
there shall be excluded

18

--------------------------------------------------------------------------------




for purposes of making a determination of Majority Lenders the unused Revolving
Credit Commitment of any Defaulting Lender.
“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations, or prospects of the
Company and its Subsidiaries, taken as a whole; provided, that a downgrade of
the Company’s public debt ratings or a Negative Pronouncement shall not by
itself be deemed to be a material adverse change; provided, further, the
occurrence or subsistence of any such material adverse change which has been
disclosed (a) by the Company in any filing made with the Securities and Exchange
Commission prior to the date of this Agreement or (b) by the Company in a public
announcement prior to the date of this Agreement, shall not constitute a
Material Adverse Change.
“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Company and its Subsidiaries taken as
a whole.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which a Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Negative Pronouncement” means a public announcement by either S&P or Moody’s in
respect to a possible downgrade of, or negative outlook with respect to, the
public debt rating of the Company.
“Net Income” of any Person means, for any period, net income before (i)
extraordinary items, (ii) the results of discontinued operations and (iii) the
effect of any cumulative change in accounting principles, determined in
accordance with GAAP.
“Note” means a promissory note made by any Borrower in favor of a Lender, in
substantially the form of Exhibit B hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances, or Swing Line Advances, as the case may be, made by such Lender.
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 8.01(e).
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, commissions, charges, expenses, fees, attorneys’ fees and
disbursements,

19

--------------------------------------------------------------------------------




indemnity payments and other amounts payable by such Loan Party under any Loan
Document and (b) the obligation of such Loan Party to reimburse any amount in
respect of any of the foregoing items that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
“OECD” means the Organization for Economic Cooperation and Development.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.07(h)).
“Outstanding Amount” means (i) with respect to Revolving Credit Advances and
Swing Line Advances on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Advances or Swing Line Advances, as the case may be, occurring
on such date; and (ii) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Loan Parties of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent or the applicable Issuing Bank, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.
“Participating Member State” means each state so described in any EMU
Legislation.

20

--------------------------------------------------------------------------------




“Performance Level” means Performance Level 1, Performance Level 2, Performance
Level 3, Performance Level 4, Performance Level 5, or Performance Level 6, as
identified by reference to the Public Debt Rating and Leverage Ratio in effect
on such date as set forth below:
Performance Level
Public Debt Rating
Level 1
Long-Term Senior Unsecured Debt of the Company Rated at least A- by S&P or A3 by
Moody’s or the Leverage Ratio is less than or equal to 1.25:1.00
Level 2
Long-Term Senior Unsecured Debt of the Company Rated less than Level 1 but at
least BBB+ by S&P or Baa1 by Moody’s or the Leverage Ratio is less than or equal
to 1.25:1.00
Level 3
Long-Term Senior Unsecured Debt of the Company Rated less than Level 2 but at
least BBB by S&P or Baa2 by Moody’s or the Leverage Ratio is less than or equal
to 1.25:1.00
Level 4
Long-Term Senior Unsecured Debt of the Company Rated less than Level 3 but at
least BBB- by S&P or Baa3 by Moody’s or the Leverage Ratio is greater than
1.25:1.00 and less than or equal to 1.50:1.00
Level 5
Long-Term Senior Unsecured Debt of the Company Rated less than Level 4 or the
Leverage Ratio is greater than 1.50:1.00



For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating or Leverage Ratio as follows: (a) the public
debt ratings above shall be determined as follows: (i) the public debt ratings
shall be determined by the then-current rating announced by either S&P or
Moody’s, as the case may be, for any class of non-credit-enhanced long-term
senior unsecured debt issued by the Company, (ii) if only one of S&P and Moody’s
shall have in effect a public debt rating, the Performance Level shall be
determined by reference to the available rating; (iii) if neither S&P nor
Moody’s shall have in effect a public debt rating, the applicable Performance
Level will be Performance Level 5; (iv) if the ratings on the Company’s
long-term senior unsecured debt established by S&P and Moody’s shall fall within
different levels, the public debt rating will be determined by the higher of the
two ratings, provided, that, in the event that the lower of such ratings is more
than one level below the higher of such ratings, the public debt rating will be
determined based upon the level that is one level above the lower of such
ratings; (v) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (vi) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
public debt rating announced by

21

--------------------------------------------------------------------------------




S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be; (b) the Leverage Ratio shall be determined
on the basis of the most recent certificate of the Company to be delivered
pursuant to Section 7.04(c) for the most recently ended Fiscal Quarter or Fiscal
Year and any change in the Leverage Ratio shall be effective one Business Day
after the date on which the Agent receives such certificate; provided, that for
so long as the Company has not delivered such certificate when due pursuant to
Section 7.04(c), the Leverage Ratio shall be deemed to be at Level 5 until the
respective certificate is delivered to the Agent; and (c) the Performance Level
shall be determined in accordance with the Company’s respective public debt
rating and Leverage Ratio, provided, that, if the Company’s public debt rating
and the Leverage Ratio shall fall within different levels, the Performance Level
will be determined by the higher of the public debt rating and the Leverage
Ratio, provided, further, that, in the event that the lower of the Company’s
public debt rating and the Leverage Ratio is more than one level below the
higher of the Company’s public debt rating and the Leverage Ratio, the
Performance Level shall be determined based upon the level that is one level
above the lower of the Company’s public debt rating and the Leverage Ratio.
“Permitted Lien” means:
(i)    Liens for taxes, assessments or governmental charges or levies to the
extent not past due or to the extent contested, in good faith, by appropriate
proceedings and for which adequate reserves have been established;
(ii)    Liens imposed by law, such as materialman’s, mechanic’s, carrier’s,
worker’s, landlord’s and repairman’s Liens and other similar Liens arising in
the ordinary course of business which relate to obligations which are not
overdue for a period of more than 30 days or which are being contested in good
faith, by appropriate proceedings and for which reserves required by GAAP have
been established;
(iii)    pledges or deposits in the ordinary course of business to secure
obligations (including to secure letters of credit posted in connection
therewith) under worker’s compensation or unemployment laws or similar
legislation or to secure the performance of leases or contracts (including
insurance contracts issued by insurance companies which are Subsidiaries of the
Company) entered into in the ordinary course of business or of public or
statutory obligations, bids, or appeal bonds;
(iv)zoning restrictions, easements, licenses, landlord’s Liens or restrictions
on the use of property which do not materially impair the use of such property
in the operation of the business of the Company or any of its Subsidiaries;
(v)Liens upon assets subject to a Capital Lease and securing payment of the
obligations arising under such Capital Lease;
(vi)    Liens of the Company and its Subsidiaries not described in the foregoing
clauses (i) through (v) existing on the Effective Date1 and listed on Schedule
II and any extensions, renewals or replacements of such Liens for the same or
lesser amount,
                
1 GAP - please provide schedule

22

--------------------------------------------------------------------------------




provided, that, no such extension, renewal or replacement shall extend to or
cover any property not theretofore subject to the Lien being extended, renewed
or replaced; and
(vii)    judgment Liens in respect of judgments that do not constitute an Event
of Default under Section 8.01(f).
“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained by a Loan Party or any ERISA Affiliate for its employees and subject
to Title IV of ERISA.
“Recipient” has the meaning specified in Section 10.11.
“Register” has the meaning specified in Section 10.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Advances, a Committed Advance Notice, (b)
with respect to an L/C Credit Extension, a Letter of Credit Application, and (c)
with respect to a Swing Line Advance, a Swing Line Advance Notice.
“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.
“Responsible Officer” means, with respect to any certificate, report or notice
to be delivered or given hereunder, unless the context otherwise requires, the
president, chief executive officer, chief financial officer or treasurer of the
Company or other executive officer of the Company who in the normal performance
of his or her operational duties would have knowledge of the subject matter
relating to such certificate, report or notice and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Agent or any other officer or employee of the applicable Loan Party
designated in or pursuant to an agreement between the applicable Loan Party and
the Agent.
“Revaluation Date” means (a) with respect to any Revolving Credit Advance, each
of the following: (i) each date of a Revolving Credit Borrowing of a
Eurocurrency Rate Advance denominated in an Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Advance denominated in an Alternative
Currency pursuant to

23

--------------------------------------------------------------------------------




Section 2.02, and (iii) to the extent warranted by circumstances and if the
Agent believes in its reasonable discretion that the Total Revolving Credit
Outstandings at such time exceed the Revolving Credit Commitment, such
additional dates as the Agent shall reasonably determine or the Majority Lenders
shall reasonably require; and (b) with respect to any Letter of Credit, each of
the following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit denominated in an Alternative Currency having the effect of increasing
the amount thereof (solely with respect to the increased amount), (iii) each
date of any payment by an Issuing Bank under any Letter of Credit denominated in
an Alternative Currency, and (iv) to the extent warranted by circumstances, such
additional dates as the Agent or the Issuing Banks shall reasonably determine or
the Majority Lenders shall reasonably require.
“Revolving Credit Advance” means an advance by a Lender to the Company or a
Subsidiary Borrower under Section 2.01(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and, in the case of Eurocurrency Rate
Advances, having the same Interest Period.
“Revolving Credit Commitment” means, as to each Lender, its obligation to (a)
make Revolving Credit Advances to the Borrowers pursuant to Section 2.01(a), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Advances, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I-A under the caption “Revolving Credit Commitment” or in the
Assignment and Acceptance pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent or the applicable Issuing Bank, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctioned Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

24

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.
“Spot Rate” for a currency means the rate determined by the Agent or an Issuing
Bank, as applicable, to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Agent or such Issuing
Bank may obtain such spot rate from another financial institution designated by
the Agent or such Issuing Bank if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that such Issuing Bank may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.  
“Standby Letter of Credit” means a letter of credit or other credit support
instrument issued for the benefit of a Person party to a contractual arrangement
with the Company or any of its Subsidiaries as credit support for the
obligations of the Company or such Subsidiary thereunder.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust or other Person of which more than 50% of the outstanding capital stock
(or similar property right in the case of partnerships and trusts and other
Persons) having ordinary voting power to elect a majority of the board of
directors of such corporation (or similar governing body or Person with respect
to partnerships and trusts and other Persons) (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.
“Subsidiary Borrower” means, as of the date hereof, the Subsidiaries of the
Company listed on Schedule VI and, after the date hereof, any other Subsidiary
of the Company that may from time to time become a party hereto in accordance
with Section 10.12.
“Subsidiary Obligations” has the meaning specified in Section 3.02.
“Swing Line” means the revolving credit facility made available by the Swing
Line Lenders pursuant to Section 2.03.
“Swing Line Advance” means an advance made available by a Swing Line Lender
pursuant to Section 2.03(a). Swing Line Advances may be denominated in Dollars
or any Alternative Currency.

25

--------------------------------------------------------------------------------




“Swing Line Advance Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which if in writing, shall be substantially in the form of
Exhibit C or such other form as approved by the Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.
“Swing Line Borrowing” means a borrowing of a Swing Line Advance pursuant to
Section 2.03.
“Swing Line Lender” means Bank of America, JPMorgan Chase Bank, N.A. or any
other Lender which agrees to become, and is designated by the Agent as being, a
Swing Line Lender under this Agreement, each in its capacity as provider of
Swing Line Advances.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means May 20, 2020, or the earlier date of termination in
whole of the Commitments pursuant to Section 2.06(a) or 8.01.
“Total Assets” means, as of any date of determination, the consolidated assets
of the Company and its Subsidiaries at the end of the Fiscal Quarter immediately
preceding such date, determined in accordance with GAAP.
“Total Outstandings” means the aggregate Outstanding Amount of all Advances and
all L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Advances, Swing Line Advances and L/C Obligations.
“Trade Letter of Credit” means a direct-pay sight trade or documentary letter of
credit issued for the benefit of a vendor in connection with the purchase of
goods by the Company or any of its Subsidiaries in the ordinary course of
business.
“Type” refers to the distinction among Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurocurrency Rate.
“United States Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.
“United States Tax Compliance Certificate” has the meaning specified in
Section 4.02(e)(ii)(B)(III).

26

--------------------------------------------------------------------------------




“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Yen” and “¥” mean the lawful currency of Japan.
SECTION 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
SECTION 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP as in
effect from time to time, except as otherwise specifically prescribed herein.
(b)    Changes in GAAP. Notwithstanding any change in GAAP occurring after the
Effective Date, the computations of all financial ratios and requirements set
forth in any Loan Document shall continue to be computed in accordance with GAAP
prior to such change therein.
SECTION 1.04    Exchange Rates; Currency Equivalents. The Agent, the Issuing
Banks or the Swing Line Lenders, as applicable, shall determine the Spot Rates
as of each Revaluation Date to be used for calculating Dollar Equivalent amounts
of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Agent, an Issuing Bank or a Swing Line Lender, as applicable, absent
manifest error.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Advance or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Advance or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Agent or the applicable Issuing Bank, as the case may be.
SECTION 1.05    Change of Currency.Each obligation of the Loan Parties to make

27

--------------------------------------------------------------------------------




a payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
SECTION 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Issuer Documents related thereto, whether or not such
maximum face amount is in effect at such time.
ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES


SECTION 2.01    The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to any Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in Dollars or in one or more
Alternative Currencies, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings at such time shall not exceed the Revolving
Credit Facility at such time, (ii) the aggregate Outstanding Amount of the
Revolving Credit Advances of any Lender, plus such Lender’s Revolving Credit
Commitment Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Revolving Credit Commitment Percentage of the Outstanding Amount
of all Swing Line Advances shall not exceed such Lender’s Revolving

28

--------------------------------------------------------------------------------




Credit Commitment, and (iii) the aggregate Outstanding Amount of all Revolving
Credit Advances denominated in Alternative Currencies plus the L/C Obligations
in respect of Letters of Credit issued in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(a), prepay under
Section 2.10, and reborrow under this Section 2.01(a). Revolving Credit Advances
may be Base Rate Advances or Eurocurrency Rate Advances, as further provided
herein.


SECTION 2.02    Making the Advances. (a)  Each Revolving Credit Borrowing, each
conversion of Revolving Credit Advances from one Type to the other, and each
continuation of Eurocurrency Rate Advances shall be made upon the applicable
Borrower’s irrevocable notice to the Agent, which may be given by (x) telephone
or (y) a Committed Advance Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Agent of a Committed Advance Notice.
Each such Committed Advance Notice must be received by the Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Advances denominated in
Dollars or of any conversion of Eurocurrency Rate Advances denominated in
Dollars to Base Rate Advances, (ii) four Business Days prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Advances denominated
in Alternative Currencies, and (iii) on the requested date of any Borrowing of
Base Rate Advances. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Advances shall be in a minimum principal amount of $5,000,000.
Except as provided in Sections 2.02(c), 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Advances shall be in a minimum principal amount of
$1,000,000. Each Committed Advance Notice (whether telephonic or written) shall
specify (i) whether the applicable Borrower is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Advances from one Type to the other,
or a continuation of Eurocurrency Rate Advances, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Advances to be borrowed, converted
or continued, (iv) the Type of Advances to be borrowed or to which existing
Revolving Credit Advances are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto and (vi) the currency of the
Revolving Credit Advances to be borrowed. If a Borrower fails to specify a
currency in a Committed Advance Notice requesting a Revolving Credit Borrowing,
then the Revolving Credit Advances so requested shall be made in Dollars. If a
Borrower fails to specify a Type of Advance in a Committed Advance Notice or if
a Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Credit Advances shall be made as, or
converted to, Base Rate Advances; provided, however, that in the case of a
failure to timely request a continuation of Revolving Credit Advances
denominated in an Alternative Currency, such Revolving Credit Advances shall be
continued as Eurocurrency Rate Advances in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate
Advances shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Advances. If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Advances in any such Committed Advance Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Revolving Credit Advance may be converted into or continued as a Revolving
Credit Advance denominated in a different currency, but instead must be prepaid
in the original currency of such Revolving Credit Advance and reborrowed in the
other currency.





29

--------------------------------------------------------------------------------




(b)    Following receipt of a Committed Advance Notice, the Agent shall promptly
notify each Lender of the amount (and currency) of its Commitment Percentage of
the applicable Revolving Credit Advances, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Advances or continuation of Revolving Credit Advances denominated in a currency
other than Dollars, in each case as described in Section 2.02(a). In the case of
a Revolving Credit Borrowing, each appropriate Lender shall make the amount of
its Advance available to the Agent in Same Day Funds at the Agent’s Office for
the applicable currency not later than 2:00 p.m., in the case of any Advance
denominated in Dollars, and not later than the Applicable Time specified by the
Agent in the case of any Revolving Credit Advance in an Alternative Currency, in
each case on the Business Day specified in the applicable Committed Advance
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension hereunder, Section
5.01), the Agent shall make all funds so received available to the applicable
Borrower in like funds as received by the Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by such
Borrower; provided, however, that if, on the date the Committed Advance Notice
with respect to such Borrowing denominated in Dollars is given by the Company,
there are L/C Borrowings outstanding (and the Company shall have been notified
of such L/C Borrowings), then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Company as provided above.
(c)    During the existence of an Event of Default no Revolving Credit Advances
may be requested as, converted to or continued as Eurocurrency Rate Advances
(whether in Dollars or any Alternative Currency) without the consent of the
Majority Lenders, and the Majority Lenders may demand that any or all of the
then outstanding Revolving Credit Advances that are Eurocurrency Rate Advances
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.
(d)    The Agent shall promptly notify the applicable Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Advances upon determination of such interest rate. At any time that Base Rate
Advances are outstanding, the Agent shall notify the applicable Borrower(s) and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Advances from one Type to the other, and all continuations
of Revolving Credit Advances as the same Type, there shall not be more than ten
Interest Periods in effect.
SECTION 2.03    Swing Line Advances.

30

--------------------------------------------------------------------------------




(a)    The Swing Line. Subject to the terms and conditions set forth herein,
each Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, may in its sole discretion make loans (each such
loan, a “Swing Line Advance”) to the Company or a Designated Swing Line Borrower
on such terms (subject to Section 2.07(b)) as may be agreed between such Swing
Line Lender and the Company or the applicable Designated Swing Line Borrower
from time to time, on any Business Day during the period from the Effective Date
until the Termination Date in Dollars or any Alternative Currency in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Advances, when
aggregated with the Commitment Percentage of the Outstanding Amount of Revolving
Credit Advances and L/C Obligations of a Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Advance, (i) the Total Revolving Credit
Outstandings shall not exceed the aggregate Revolving Credit Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Advances of any
Lender, plus such Lender’s Commitment Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Commitment Percentage of the Outstanding
Amount of all Swing Line Advances shall not exceed such Lender’s Commitment, and
provided, further, that neither the Company nor any Designated Swing Line
Borrower shall use the proceeds of any Swing Line Advance to refinance any
outstanding Swing Line Advance. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company and the Designated Swing Line
Borrower may borrow under this Section 2.03, prepay under Section 2.10, and
reborrow under this Section 2.03. Immediately upon the request of any Swing Line
Lender, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to the product of
such Lender’s Commitment Percentage times the amount of such Swing Line Advance.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s or a Designated Swing Line Borrower’s irrevocable notice to a Swing
Line Lender and the Agent, which may be given by (x) telephone or (y) by a Swing
Line Advance Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Agent of a Swing Line
Advance Notice. Each such Swing Line Advance Notice must be received by the
applicable Swing Line Lender and the Agent not later than, in the case of Swing
Line Advances denominated in Dollars, 2:00 p.m. on the requested borrowing date,
and in the case of Swing Line Advances denominated in any Alternative Currency,
2:00 p.m. on four Business Days prior to the requested borrowing date (or such
shorter notice period as the applicable Swing Line Lender may require), and
shall specify (i) the amount and currency to be borrowed, which shall be a
minimum of $500,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the applicable Swing Line Lender of any
telephonic Swing Line Advance Notice, such Swing Line Lender will confirm with
the Agent (by telephone or in writing) that the Agent has also received such
Swing Line Advance Notice and, if not, such Swing Line Lender will notify the
Agent (by telephone or in writing) of the contents thereof. Unless a Swing Line
Lender has received notice (by telephone or in writing) from the Agent
(including at the request of any Lender) prior

31

--------------------------------------------------------------------------------




to 3:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing such
Swing Line Lender not to make such Swing Line Advance as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.03(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Line Lender may, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Advance Notice, make the amount of its Swing
Line Advance available to the Company or the applicable Designated Swing Line
Borrower at its office by crediting the account of the Company or such
Designated Swing Line Borrower on the books of such Swing Line Lender in
immediately available funds.


(c)    Refinancing of Swing Line Advances.
(i)    Each Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company or, if the applicable Designated Swing Line Borrower is a
Subsidiary Borrower, on behalf of such Subsidiary Borrower (which hereby
irrevocably authorizes such Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Revolving Credit Advance in an amount equal to such
Lender’s Commitment Percentage of the amount of the Dollar Equivalent of the
Swing Line Advances then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Advance Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Advances, but subject to the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 5.02. Each
Swing Line Lender shall furnish the Company or the applicable Subsidiary
Borrower with a copy of the applicable Committed Advance Notice promptly after
delivering such notice to the Agent. Each Lender shall make an amount equal to
its Commitment Percentage of the amount specified in such Committed Advance
Notice available to the Agent in immediately available funds (and the Agent may
apply Cash Collateral available with respect to the applicable Swing Line
Advance) for the account of such Swing Line Lender at the Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Advance Notice,
whereupon, subject to Section 2.03(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Credit Advance to
the Company or the applicable Subsidiary Borrower in such amount. The Agent
shall remit the funds so received to the applicable Swing Line Lender.
(ii)    If for any reason any Swing Line Advance cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.03(c)(i), the request for Base
Rate Revolving Credit Advances submitted by a Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Lenders fund its risk participation in the relevant Swing Line Advance and
each Lender’s payment to the Agent for the account of such Swing Line Lender
pursuant to Section 2.03(c)(i) shall be deemed payment in respect of such
participation.

32

--------------------------------------------------------------------------------




(iii)    If any Lender fails to make available to the Agent for the account of
the applicable Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(i), such Swing Line Lender shall be entitled to
recover from such Lender (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Swing Line Lender at
a rate per annum equal to the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by such Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Advance included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Advance, as the case may be. A
certificate of a Swing Line Lender submitted to any Lender (through the Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Credit Advances or to
purchase and fund risk participations in Swing Line Advances pursuant to this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Company, any Designated Swing Line Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit
Advances pursuant to this Section 2.03(c) is subject to the conditions set forth
in Section 5.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Company or the applicable Designated
Swing Line Borrower to repay Swing Line Advances, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Advance, if the applicable Swing Line Lender
receives any payment on account of such Swing Line Advance, such Swing Line
Lender will distribute to such Lender its Commitment Percentage thereof in the
same funds as those received by such Swing Line Lender.
(ii)    If any payment received by a Swing Line Lender in respect of principal
or interest on any Swing Line Advance is required to be returned by such Swing
Line Lender under any of the circumstances described in Section 10.09 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its Commitment
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per

33

--------------------------------------------------------------------------------




annum equal to the Overnight Rate. The Agent will make such demand upon the
request of such Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
(e)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the Company or the applicable Designated Swing Line
Borrower for interest on the Swing Line Advances. Until each Lender funds its
Base Rate Revolving Credit Advance or risk participation pursuant to this
Section 2.03 to refinance such Lender’s Commitment Percentage of any Swing Line
Advance, interest in respect of such Commitment Percentage shall be solely for
the account of the applicable Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Company and each Designated
Swing Line Borrower shall make all payments of principal and interest in respect
of the Swing Line Advances directly to the applicable Swing Line Lender.
(g)    Designated Swing Line Borrowers. Any Subsidiary of the Company not a
Subsidiary Borrower may become a “Designated Swing Line Borrower” hereunder by
delivering to the Agent and the applicable Swing Line Lender appropriate
authorizations in respect of it entering into this Agreement, in form and
substance reasonably satisfactory to the Agent, and such Swing Line Lender
wherein such Subsidiary agrees to be bound by all terms and provisions of this
Agreement relating to Swing Line Advances to be made to such Designated Swing
Line Borrower and delivers a written consent of the Company assenting to the
inclusion of such Subsidiary as a “Designated Swing Line Borrower” hereunder.
SECTION 2.04    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each Issuing
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04 and within the limits of its Issuing Commitment, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars, any Alternative Currency or such other currency as maybe agreed by such
Issuing Bank in its sole discretion and the Agent that is a lawful currency
readily available and freely transferable and convertible into Dollars (which
additional currency, solely for purposes of the applicable Letter of Credit, the
drawings thereunder and the reimbursement thereof, shall be deemed to be an
“Alternative Currency”) for the account of the Company or its Subsidiaries, and
to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Company or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x)

34

--------------------------------------------------------------------------------




the Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (y) the aggregate Outstanding Amount of the Revolving Credit Advances
of any Lender, plus such Lender’s Commitment Percentage of the Outstanding
Amount of all Swing Line Advances, plus such Lender’s Commitment Percentage of
the Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company or an LC Subsidiary for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Company or such LC Subsidiary that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the ability of the Company and the LC
Subsidiaries to obtain Letters of Credit shall be fully revolving, and
accordingly the Company and the LC Subsidiaries may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
(ii)    No Issuing Bank shall issue any Letter of Credit, if:
(A)    subject to Section 2.04(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance, or, in
the case of any Letter of Credit denominated in Indian rupees, nineteen months
after the date of issuance, unless the Majority Lenders have approved such
expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which

35

--------------------------------------------------------------------------------




such Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;
(C)    except as otherwise agreed by the Agent and such Issuing Bank, such
Letter of Credit is in an initial stated amount less than $20,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency or, if after giving effect to such issuance,
Letters of Credit denominated in Alternative Currencies shall be outstanding in
an amount in excess of $75,000,000;
(E)    any Lender is at that time a Defaulting Lender, unless such Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Company, the
applicable LC Subsidiary or such Lender to eliminate such Issuing Bank’s actual
or potential Fronting Exposure (after giving effect to Section 2.14(a)(iv)) with
respect to the Defaulting Lender arising from such Letter of Credit; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The applicable Issuing Bank shall not amend any Letter of Credit if such
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.
(v)    The applicable Issuing Bank shall be under no obligation to amend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue the Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.
(vi)    The applicable Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such Issuing Bank shall have all of the benefits and immunities
(A) provided to the Agent in Article IX with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Agent” as used in Article IX
included such Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such Issuing Bank.

36

--------------------------------------------------------------------------------




(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company or any LC Subsidiary delivered to an Issuing
Bank (with a copy to the Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable Issuing Bank and
the Agent (x) not later than 11:00 a.m. at least two Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in Dollars, and (y) not later than 11:00 a.m. at least
five Business Days prior to the proposed issuance date or date of amendment, as
the case may be, of any Letter of Credit denominated in an Alternative Currency;
or in each case such later date and time as such Issuing Bank may agree in a
particular instance in its sole discretion, prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to such Issuing Bank: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such Issuing Bank may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to such Issuing Bank (1) the Letter of Credit to be amended; (2)
the proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such Issuing
Bank may reasonably require. Additionally, the Company or the applicable LC
Subsidiary shall furnish to the applicable Issuing Bank and the Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such Issuing Bank or the Agent
may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Agent (by telephone or in writing)
that the Agent has received a copy of such Letter of Credit Application from the
Company or an LC Subsidiary and, if not, such Issuing Bank will provide the
Agent with a copy thereof. Unless such Issuing Bank has received written notice
from any Lender, the Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such Issuing Bank’s usual
and customary

37

--------------------------------------------------------------------------------




business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Letter of Credit.


(iii)    If the Company or an LC Subsidiary so requests in any applicable Letter
of Credit Application, the applicable Issuing Bank may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the such Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Bank, neither the Company nor the
applicable LC Subsidiary shall be required to make a specific request to such
Issuing Bank for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such Issuing Bank shall not permit any
such extension if (A) such Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.04(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Agent that the Majority Lenders have elected not to permit such
extension or (2) from the Agent, any Lender, the Company or the applicable LC
Subsidiary that one or more of the applicable conditions specified in Section
5.02 is not then satisfied, and in each such case directing such Issuing Bank
not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
Company or the applicable LC Subsidiary and the Agent a true and complete copy
of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the Company or the applicable LC Subsidiary and the Agent thereof. In the
case of a Letter of Credit denominated in an Alternative Currency, the Company
or the applicable LC Subsidiary shall reimburse such Issuing Bank in such
Alternative Currency, unless (A) the applicable Issuing Bank (at its option)
shall

38

--------------------------------------------------------------------------------




have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company or the applicable LC Subsidiary shall have notified such Issuing Bank
promptly following receipt of the notice of drawing that the Company or the
applicable LC Subsidiary will reimburse such Issuing Bank in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, such Issuing Bank shall notify the
Company or the applicable LC Subsidiary of the Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. If an Issuing Bank
shall make any payment under a Letter of Credit, the Company or the applicable
LC Subsidiary shall reimburse such Issuing Bank through the Agent in an amount
equal to the amount of such drawing and in the applicable currency not later
than 2:00 p.m. (or the Applicable Time in the case of reimbursement in an
Alternative Currency) on the date the Company or the applicable LC Subsidiary
receives notice of such payment by the applicable Issuing Bank (each such date,
an “Honor Date”), the Company or the applicable LC Subsidiary shall reimburse
such Issuing Bank through the Agent in an amount equal to the amount of such
drawing. If the Company or the applicable LC Subsidiary fails to so reimburse
such Issuing Bank by such time, the Agent shall promptly notify each Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Commitment Percentage thereof. In such event, the
Company or, if the applicable LC Subsidiary is a Subsidiary Borrower, such
Subsidiary Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Advances to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Advances, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Advance Notice). Any notice given by such Issuing Bank
or the Agent pursuant to this Section 2.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Agent may apply Cash Collateral provided for this
purpose) for the account of the applicable Issuing Bank, in Dollars, at the
Agent’s Office in an amount equal to its Commitment Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Agent, whereupon, subject to the provisions of Section
2.04(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Revolving Credit Advance to the Company or the applicable
Subsidiary Borrower in such amount. The Agent shall remit the funds so received
to such Issuing Bank in Dollars.

39

--------------------------------------------------------------------------------




(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Advances because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Company
or, if the applicable LC Subsidiary is a Subsidiary Borrower, such Subsidiary
Borrower shall be deemed to have incurred from the applicable Issuing Bank an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on written demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Lender’s payment to the Agent for the account of such Issuing Bank
pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.04.
(iv)    Until each Lender funds its Revolving Credit Advance or L/C Advance
pursuant to this Section 2.04(c) to reimburse the applicable Issuing Bank for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Commitment Percentage of such amount shall be solely for the account of
such Issuing Bank.
(v)    Each Lender’s obligation to make Revolving Credit Advances or L/C
Advances to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against such Issuing Bank, the Company, any LC Subsidiary, any other
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Advances pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 5.02 (other than
delivery by the Company or a Subsidiary Borrower of a Committed Advance Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company and the applicable LC Subsidiary to reimburse such
Issuing Bank for the amount of any payment made by such Issuing Bank under any
Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Agent for the account of
the applicable Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, such Issuing Bank shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing. If such Lender pays such amount (with interest

40

--------------------------------------------------------------------------------




and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Advance included in the relevant Revolving Credit Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of such Issuing Bank submitted to any Lender (through the Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Agent receives for the
account of such Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Company, an LC Subsidiary
or otherwise, including proceeds of Cash Collateral applied thereto by the
Agent), the Agent will distribute to such Lender its Commitment Percentage
thereof in the same funds as those received by the Agent.
(ii)    If any payment received by the Agent for the account of an Issuing Bank
pursuant to Section 2.04(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by such Issuing Bank in its discretion), each Lender shall pay to
the Agent for the account of such Issuing Bank its Commitment Percentage thereof
on demand of the Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Company and each LC
Subsidiary to reimburse an Issuing Bank for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company, any LC Subsidiary or any other Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), an
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

41

--------------------------------------------------------------------------------




(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by an Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company, any LC Subsidiary or any
other Subsidiary or in the relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company, any LC
Subsidiary or any other Subsidiary.
The Company or the applicable LC Subsidiary shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the instructions of the Company or
such LC Subsidiary or other irregularity, the Company or such LC Subsidiary will
immediately notify the applicable Issuing Bank. The Company and each LC
Subsidiary shall be conclusively deemed to have waived any such claim against
the applicable Issuing Bank and its correspondents unless such notice is given
as aforesaid.
(f)    Role of Issuing Banks. Each Lender, the Company and each LC Subsidiary
agree that, in paying any drawing under a Letter of Credit, an Issuing Bank
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the Issuing Banks, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an Issuing Bank shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Majority Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company and each LC Subsidiary hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit issued at its

42

--------------------------------------------------------------------------------




request; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s or LC Subsidiary’s pursuing such rights and remedies
as it may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Banks, the Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company or an LC Subsidiary may have a claim
against an Issuing Bank, and such Issuing Bank may be liable to the Company or
an LC Subsidiary, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Company or such
LC Subsidiary which the Company or such LC Subsidiary proves were caused by such
Issuing Bank’s willful misconduct or gross negligence or such Issuing Bank’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, an Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Company or the applicable LC Subsidiary when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
documentary Credits, as most recently published by the International chamber of
Commerce at the time of issuance shall apply to each Trade Letter of Credit.
(h)    Letter of Credit Fees. The Company or, in the case of a Letter of Credit
issued at the request of any LC Subsidiary, such LC Subsidiary shall pay to the
Agent for the account of each Lender in accordance with its Commitment
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
Trade Letter of Credit equal to 0.60% per annum times the daily amount available
to be drawn under such Letter of Credit, and (ii) for each Standby Letter of
Credit equal to the Applicable Standby Letter of Credit Fee times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Bank pursuant to this Section 2.04 shall be payable, to the
maximum extent permitted by applicable Requirement of Law, to the other Lenders
in accordance with the upward adjustments in their respective Commitment
Percentages allocable to such Letter of Credit pursuant to Section 2.14(a)(iv),
with the balance of such fee, if any, payable to such Issuing Bank for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. Letter of Credit Fees shall be (i)

43

--------------------------------------------------------------------------------




due and payable in arrears within 30 days after the end of each January, April,
July and October, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on written demand and (ii) computed on a quarterly basis in arrears.
If there is any change in the Applicable Standby Letter of Credit Fee during any
quarter, the daily amount available to be drawn under each Standby Letter of
Credit shall be computed and multiplied by the Applicable Standby Letter of
Credit Fee separately for each period during such quarter that such Applicable
Standby Letter of Credit Fee was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Majority Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks. The Company or, in the case of any Letter of Credit issued at the request
of an LC Subsidiary, such LC Subsidiary shall pay directly to the applicable
Issuing Bank for its own account a fronting fee (i) with respect to each Trade
Letter of Credit, at the rate specified in the applicable Fee Letter, computed
on the amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a Trade Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the Company
and such Issuing Bank, computed on the amount of such increase, and payable upon
the effectiveness of such amendment, and (iii) with respect to each Standby
Letter of Credit, at the rate per annum specified in the applicable Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears Such fronting fee shall be due and payable on
the tenth Business Day after the end of each January, April, July and October in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on written demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07. In addition, the
Company or, in the case of any Letter of Credit issued at the request of an LC
Subsidiary, such LC Subsidiary shall pay directly to each Issuing Bank for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Monthly Report. Each Issuing Bank, on the last Business Day of each month
until the Termination Date, shall calculate the L/C Obligations on such date in
respect of Letters of Credit issued by it (converting any amounts of the L/C
Obligations which are denominated in an Alternative Currency to Dollars for
purposes of such calculation) and shall promptly send notice of such L/C
Obligations to the Agent, the Company and each Lender, and the Agent shall then
determine the excess amount, if any, referred to in the first sentence of
Section 2.10(b)(i) or (ii) and shall promptly inform the

44

--------------------------------------------------------------------------------




Company of such amount and the Company shall promptly upon receipt thereof make
the payments provided for in Section 2.10(b)(i) or (ii) above if applicable.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary other than an LC Subsidiary, the Company
shall be obligated to reimburse the applicable Issuing Bank hereunder for any
and all drawings under such Letter of Credit. The Company hereby acknowledges
that the issuance of Letters of Credit for the account of Subsidiaries (other
than LC Subsidiaries) inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.
SECTION 2.05    Fees. (a)  Facility Fee. The Company agrees to pay to the Agent
for the account of each Lender a facility fee, from the Effective Date in the
case of each initial Lender and from the effective date specified in the
Assumption Agreement or in the Assignment and Acceptance, respectively, pursuant
to which it became Lender in the case of each other Lender until the Termination
Date (and thereafter so long as any Revolving Credit Advances, Swing Line
Advances or L/C Obligations remain outstanding and to the extent such Revolving
Credit Advances, Swing Line Advances or L/C Obligations are not Cash
Collateralized in full), at a rate per annum equal to the Applicable Facility
Fee in effect from time to time, on the amount of such Lender’s Commitment
(computed without giving effect to any usage of the Commitment of such Lender),
payable quarterly in arrears on the last day of each January, April, July and
October and on the Termination Date.
(b)    Other Fees. The Company hereby agrees to pay the fees and charges
referred to in that certain letter agreement, dated as of the date hereof, among
the Company, the Issuing Banks and the Agent.
SECTION 2.06    Reduction and Increase of the Revolving Credit Commitments;
Additional Issuing Banks. (a)  The Company may, upon notice to the Agent,
terminate the unused portions of the Letter of Credit Sublimit, the Swing Line
Submit, or the unused Revolving Credit Commitments, or from time to time
permanently reduce the unused portions of the Letter of Credit Sublimit, the
Swing Line Submit, or the unused Revolving Credit Commitments; provided that (i)
any such notice shall be received by the Agent not later than 11:00 a.m. four
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the unused portions of the Letter of Credit Sublimit, the Swing Line
Submit, or the unused Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Aggregate Commitments and (iv) if, after giving
effect to any reduction of the unused Revolving Credit Commitments, the
Alternative Currency Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Commitments, such Sublimit
shall be automatically reduced by the amount of such excess. The Agent will
promptly notify the Lenders of any such notice of termination or reduction of
Commitments. A notice provided by the Company under this clause (a) may state
that such notice is conditioned upon the availability of other financing, in
which case such notice may be revoked by the Company (by notice to the Agent
prior to the specified date of such

45

--------------------------------------------------------------------------------




termination or reduction) if such condition is not satisfied. The amount of any
such Revolving Credit Commitment reduction shall not be applied to the
Alternative Currency Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit unless otherwise specified by the Company. Any reduction of any
Commitments shall be applied to the Commitment of each applicable Lender
according to its Commitment Percentage. All fees accrued until the effective
date of any termination of any Commitments shall be paid on the effective date
of such termination.
(b)    Not more frequently than twice in any calendar year, the Company shall
have the right prior to the Termination Date to (i) increase the amount of the
Revolving Credit Commitments of one or more Lenders (subject to the consent of
such Lenders in their sole and absolute discretion), (ii) add one or more
Assuming Lenders as Lenders (subject to the consent of the Agent and the Issuing
Banks in their sole and absolute discretion) and (iii) increase the Issuing
Commitment of an Issuing Bank (subject to the consent of such Issuing Bank in
its sole and absolute discretion) (each such increase under clause (i), (ii) or
(iii) being a “Commitment Increase”), on and subject to the following terms:
(i)    The aggregate amount of the increase in the Revolving Credit Commitments
shall not exceed $250,000,000 after the date hereof;
(ii)    The amount of each Commitment Increase by any Lender or any Assuming
Lender shall be in a minimum amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.
(iii)    No proposed Commitment Increase shall occur unless each of the
following requirements in respect thereof shall have been satisfied:
(A)    The Agent shall have received from the Company an irrevocable written
notice (a “Commitment Increase Notice”), dated not earlier than 60 days before
the proposed Commitment Increase Effective Date (as defined below) therefor and
not later than 30 days (or such shorter period agreed to by the Agent) before
such proposed Commitment Increase Effective Date, that (1) specifies (w) (if
applicable) the proposed Issuing Commitment increase of each Issuing Bank and/or
of the Lenders which are to become Issuing Banks and the amount of each Issuing
Bank’s Issuing Commitment after giving effect thereto, (x) the aggregate amount
of the proposed Commitment Increase, (y) the Lenders whose Revolving Credit
Commitments are to be increased by the proposed Commitment Increase and/or the
Assuming Lenders which are to become Lenders and the amount by which each such
Lender’s Revolving Credit Commitment is to be so increased and/or the amount of
each such Assuming Lender’s Revolving Credit Commitment and (z) the date (the
“Commitment Increase Effective Date”) on which the proposed Commitment Increase
shall become effective, and (2) has been signed by each Lender whose Revolving
Credit Commitment is to be increased, evidencing the consent of such Lender to
the proposed Commitment Increase and Issuing Bank whose Issuing Commitment is to
be increased evidencing the consent of such Issuing Bank thereto and/or by each
such Assuming Lender; and

46

--------------------------------------------------------------------------------




(B)    On and as of the Commitment Increase Effective Date of the proposed
Commitment Increase (1) the following statements shall be true (and the giving
of the applicable Commitment Increase Notice shall constitute a representation
and warranty by the Company that on such Commitment Increase Effective Date such
statements are true):
(x)    The representations and warranties contained in Section 6.01 are correct
on and as of such Commitment Increase Effective Date before and after giving
effect to the proposed Commitment Increase, as though made on and as of such
date; and
(y)    No event has occurred and is continuing, or would result from such
Commitment Increase, which constitutes an Event of Default or Default; and
(z)    The Agent shall have received such other approvals, opinions or documents
as the Agent may reasonably request.
(iv)    Promptly following its receipt of a Commitment Increase Notice in proper
form, the Agent shall deliver copies thereof to each Lender and Issuing Bank.
If, and only if, all of the terms, conditions and requirements specified in
paragraphs (i) through (iii) are satisfied in respect of any proposed Commitment
Increase on and as of the proposed Commitment Increase Effective Date thereof
and in the case of each such Assuming Lender, an Assumption Agreement, duly
executed by such Assuming Lender, the Agent and the Company, has been received
by the Agent, then, as of such Commitment Increase Effective Date and from and
after such date, (1) the Revolving Credit Commitments of the Lenders consenting
to such Commitment Increase shall be increased by the respective amounts
specified in the Commitment Increase Notice pertaining thereto, (2) references
herein to the amounts of the Lenders’ respective Revolving Credit Commitments
shall refer to respective amounts giving effect to such Commitment Increase, and
(3) each such Assuming Lender shall be a Lender and an Issuing Bank, if
applicable, for all purposes hereof, and the Agent shall record all relevant
information with respect to such Assuming Lender and its Revolving Credit
Commitment and, if applicable, with respect to the increased Issuing Commitment
of an Issuing Bank in the Register;
(v)    It is understood that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for a Commitment Increase;
(vi)    As part of such Commitment Increase, such Lender or Assuming Lender
shall purchase assignments in the Revolving Credit Advances and Revolving Credit
Commitments of the other Lenders so that after giving effect thereto, the
percentage held by each Lender of the aggregate Revolving Credit Commitments is
the same as prior to such Commitment Increase and such Lender or Assuming Lender
shall have acquired a ratable participation in all Swing Line

47

--------------------------------------------------------------------------------




Advances as contemplated by Section 2.03(c)). In connection therewith, on each
Commitment Increase Effective Date, (A) each Lender whose Revolving Credit
Commitment has been increased (each such Lender being an “Increasing Lender”)
shall, before 2:00 p.m. (New York City time) on such Commitment Increase
Effective Date, make available for the account of its Lending Office to the
Agent at the address specified in Section 10.02, in same day funds, an amount
equal to the excess of (1) such Increasing Lender’s ratable portion of the
Revolving Credit Advances then outstanding (calculated based on its Revolving
Credit Commitment as a percentage of the aggregate Revolving Credit Commitments
of the Lenders (including each such Assuming Lender) outstanding after giving
effect to the relevant Commitment Increase) over (2) the aggregate principal
amount of then outstanding Revolving Credit Advances made by such Increasing
Lender and (B) each such Assuming Lender shall before 2:00 p.m. (New York City
time) on such Commitment Increase Effective Date, make available for the account
of its Lending Office to the Agent at the address specified in Section 10.02 in
same day funds, an amount equal to such Assuming Lender’s ratable portion of the
Revolving Credit Advances then outstanding (calculated based on its Revolving
Credit Commitment as a percentage of the aggregate Revolving Credit Commitments
of the Lenders (including each such Assuming Lender) outstanding after giving
effect to the relevant Commitment Increase); and
(vii)    After the Agent’s receipt of such funds from each such Increasing
Lender and such Assuming Lender, the Agent will promptly thereafter cause to be
distributed like funds to the other Lenders for the account of their respective
Lending Offices in an amount to each other Lender such that the aggregate amount
of the outstanding Revolving Credit Advances owing to each Lender (including
each such Assuming Lender) after giving effect to such distribution equals such
Lender’s ratable portion of the Revolving Credit Advances then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments of the Lenders outstanding after giving
effect to the relevant Commitment Increase).
(c)    The Company may at any time, upon at least five Business Days’ prior
written notice to the Agent and the Lenders or as part of a proposed Commitment
Increase pursuant to this Section 2.06, designate (i) as an Issuing Bank any
Lender that has agreed in writing to act as an Issuing Bank and (ii) the Issuing
Commitment of such Lender. Thereupon, any Lender so designated as an Issuing
Bank shall thenceforth issue Letters of Credit on the terms and subject to the
conditions herein, and the Agent shall record all relevant information with
respect to such Lender as such Issuing Bank in the Register.
SECTION 2.07    Repayment of Advances. (a)  Each Borrower shall repay in full
the principal amount of each Revolving Credit Advance made to it owing to each
Lender, together with accrued interest and fees thereon, on the Termination
Date.
(b)    Swing Line Advances. The Company or the applicable Designated Swing Line
Borrower shall repay the respective Swing Line Lender and each Lender that has

48

--------------------------------------------------------------------------------




made a Swing Line Advance for the account of the Company or such Designated
Swing Line Borrower, as applicable, on the earlier of (i) the maturity date for
each Swing Line Advance (which maturity shall be no later than thirty (30) days
after the date of such Advance) and (ii) the Termination Date, the principal
amount of each such Swing Line Advance made to the Company or such Designated
Swing Line Borrower, as applicable, by such Swing Line Lender and each such
Lender and outstanding on such date.
SECTION 2.08    Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance made to it by each Lender from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:
(a)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times to the sum of (x) the Base Rate in effect from time to
time plus (y) the respective Applicable Margin in effect from time to time,
payable quarterly on the last day of each April, July, October, and January.
(b)    Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of (x) the Eurocurrency Rate for such Interest Period
plus (y) the respective Applicable Margin in effect from time to time, payable
on the last day of such Interest Period and, if such Interest Period has a
duration of more than three months, on each day which occurs during such
Interest Period every three months from the first day of such Interest Period.
(c)    Swing Line Advances. If such Advance is a Swing Line Advance, a rate per
annum as agreed upon by the respective Swing Line Lender and the Company or the
applicable Designated Swing Line Borrower.
(d)    Default Interest. (i) If any amount of principal of any Advance is not
paid when due, whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Requirement of Law.
(i)    If any amount (other than principal of any Advance) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirement of Law.
(ii)    Upon the request of the Majority Lenders, while any Event of Default
exists, the Company or the applicable Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Requirement of Law.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon written demand.







49

--------------------------------------------------------------------------------




(e)    The applicable Borrower shall pay to each Lender, so long as such Lender
shall be required under regulations of the Board of Governors of the Federal
Reserve System to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each Eurocurrency Rate Advance of such Lender, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurocurrency Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurocurrency Rate by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified to the Company and the applicable Borrower through the Agent.
SECTION 2.09    Interest Rate Determination. (a)  The Agent shall give prompt
notice to the Company, the applicable Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.08(a) or (b).
(b)    If the Majority Lenders determine that for any reason in connection with
any request for a Eurocurrency Rate Advance or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Advance, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Advance (whether denominated in Dollars or an
Alternative Currency), or (c) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Advance does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Advance, the Agent will promptly so notify the Company, each
applicable Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Advances in the affected currency or
currencies shall be suspended until the Agent (upon the instruction of the
Majority Lenders) revokes such notice. Upon receipt of such notice, any Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Advances in the affected currency or currencies or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Advances in the amount specified therein.
(c)    On the date on which the aggregate unpaid principal amount of Advances
comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $10,000,000, such Advances shall, if they are Advances
of a Type other than Base Rate Advances, automatically Convert on the last day
of the Interest Period with respect to such Advance into Base Rate Advances, and
on and after such date the right of any Borrower to Convert such Advances into
Advances of a Type other than Base Rate Advances shall terminate; provided,
however, that if and so long as each such Advance shall be of the same Type and
have the same Interest Period as Advances comprising another Borrowing or other
Borrowings, and the aggregate unpaid principal amount of all such Advances shall
equal or exceed $5,000,000, the Borrowers shall have the right to

50

--------------------------------------------------------------------------------




continue all such Advances as, or to Convert all such Advances into, Advances of
such Type having such Interest Period.
(d)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, convert into a Base Rate Advance and
(ii) the obligations of the Lenders to make, or to convert Advances into,
Eurocurrency Rate Advances will be suspended.
(e)    All computations of interest for Base Rate Advances (including Base Rate
Advances determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) (or, in
each case of Advances denominated in Alternative Currencies where market
practice differs, in accordance with market practice). Interest shall accrue on
each Advance for the day on which the Advance is made, and shall not accrue on
an Advance, or any portion thereof, for the day on which the Advance or such
portion is paid, provided that any Advance that is repaid on the same day on
which it is made shall, subject to Section 4.01(a), bear interest for one day.
Each determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Agent for the account
of the applicable Lender Parties, promptly on written demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the applicable Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Agent, any Lender
Party), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Agent, any Lender Party under Section 2.04(c)(iii), 2.04(h) or 2.08 or under
Article VIII. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
SECTION 2.10    Prepayments of Advances.
(a)    Optional. (i) Any Borrower may, upon notice to the Agent, at any time or
from time to time voluntarily prepay Advances made to it in whole or in part
without premium or penalty; provided that (A) such notice must be in a form
acceptable to the Agent and received by the Agent not later than 11:00 a.m. (x)
three Business Days prior to any date of prepayment of Eurocurrency Rate
Advances denominated in Dollars, (y) four Business Days prior to any date of
prepayment of Eurocurrency Rate Advances

51

--------------------------------------------------------------------------------




denominated in Alternative Currencies, and (z) on the date of prepayment of Base
Rate Advances; (B) any prepayment of Eurocurrency Rate Advances denominated in
Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (C) any prepayment of Eurocurrency Rate Advances
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (D) any
prepayment of Base Rate Advances shall be in a principal amount of $1,000,000 or
a whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Advances to be prepaid
and, if Eurocurrency Rate Advances are to be prepaid, the Interest Period(s) of
such Advances. The Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Commitment Percentage of the relevant
Facility). If such notice is given by any Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that such notice of prepayment
may state that such prepayment is conditioned upon the availability of other
financing, in which case such notice may be revoked by the applicable Borrower
(by notice to the Agent prior to the specified date of such prepayment) if such
condition is not satisfied (it being understood that any revocation by a
Borrower of a notice of prepayment shall entitle the Lenders to any amounts as
set forth in Section 10.04(b)). Any prepayment of a Eurocurrency Rate Advance
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 10.04(b). Each such prepayment
shall be paid to the Lenders in accordance with their respective Commitment
Percentages.
(ii)    Any Borrower may, upon notice to the applicable Swing Line Lender (with
a copy to the Agent), at any time or from time to time, voluntarily prepay Swing
Line Advances made to it in whole or in part without premium or penalty;
provided that (A) such notice must be received by such Swing Line Lender and the
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000 or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.
(b)    Mandatory. (i) If the Agent notifies the Company at any time that the
Total Revolving Credit Outstandings at such time exceed an amount equal to 105%
of the Revolving Credit Commitments then in effect, then, within two Business
Days after receipt of such notice, the Company shall prepay, or cause to be
repaid, Revolving Credit Advances, Swing Line Advances, Unreimbursed Amounts
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce the Total Revolving Credit Outstanding as of such date of payment to
an amount not to exceed 100% of the Revolving Credit Commitments then in effect
(it being understood that, for purposes of this clause (b) only, the amount of
any Cash Collateral so provided (and to the extent not released in accordance
with the last sentence of this clause (b)) will be deemed to reduce the Total
Revolving Credit Outstandings); provided, however, that, the Company shall

52

--------------------------------------------------------------------------------




not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.10(b) unless after the prepayment in full of the Revolving Credit
Advances, Swing Line Advances and Unreimbursed Amounts the Total Revolving
Credit Outstandings exceed the Revolving Credit Commitments then in effect. Upon
notice by the Company to the Agent, the Agent shall release any Cash Collateral
to the Company to the extent that, after such a release, the Total Revolving
Credit Outstandings at such time shall not exceed an amount equal to 100% of the
Revolving Credit Commitment then in effect.
(ii)     If the Agent notifies the Company at any time that the Outstanding
Amount of Revolving Credit Advances and Letters of Credit denominated in
Alternative Currencies at such time exceed the Alternative Currency Sublimit
then in effect, then, within five Business Days after receipt of such notice,
the Company shall prepay, or cause to be prepaid, Revolving Credit Advances,
Unreimbursed Amounts and/or Cash Collateralize the L/C Obligations in an
aggregate amount sufficient to eliminate such excess; provided, however, that,
the Company shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.10(b) unless after the prepayment in full of the
Revolving Credit Advances and Unreimbursed Amounts the Outstanding Amount of
Revolving Credit Advances and Letters of Credit denominated in Alternative
Currencies at such time exceed the Alternative Currency Sublimit then in effect.
Upon notice by the Company to the Agent, the Agent shall release any Cash
Collateral to the Company to the extent that, after such a release, the
Outstanding Amount of Revolving Credit Advances and Letters of Credit
denominated in Alternative Currencies at such time exceed the Alternative
Currency Sublimit then in effect.
(iii)    Prepayments of the Revolving Credit Facility by any Borrower made
pursuant to this Section 2.10(b), first, shall be applied ratably to the
Unreimbursed Amounts and the Swing Line Advances owing by such Borrower, second,
shall be applied ratably to the outstanding Revolving Credit Advances owing by
such Borrower, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations of such Borrower. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Company or any other
Loan Party) to reimburse the applicable Issuing Bank or the Lenders, as
applicable
SECTION 2.11    Increased Costs. (a)  If, at any time after the date of this
Agreement, any change in any law or regulation or in the interpretation thereof
by any court or administrative or governmental authority charged with the
administration thereof shall
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender Party (except any reserve requirement included in the Eurocurrency
Rate Reserve Percentage);
(ii)    subject any Lender Party to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Eurodollar Rate Advance made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for (A) Indemnified
Taxes, (B) Taxes described in



53

--------------------------------------------------------------------------------




clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes); or
(iii)    impose on any Lender Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Advances made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Advance the interest on which is determined
by reference to the Eurodollar Rate (or of maintaining its obligation to make
any such Advance), or to increase the cost to such Lender Party of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender Party hereunder (whether
of principal, interest or any other amount) then, the Company shall from time to
time, upon written demand by such Lender Party (with a copy of such written
demand to the Agent), pay to the Agent for the account of such Lender Party
additional amounts sufficient to compensate such Lender Party for such increased
cost. A certificate as to the amount of such increased cost setting forth the
basis for the calculation of such increased costs, submitted to the Company and
the Agent by such Lender Party, shall be conclusive and binding for all
purposes, absent manifest error.
(b)    If, at any time after the date of this Agreement, any Lender Party
determines that compliance with any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender Party’s
commitment to lend hereunder and other commitments of this type or the issuance
of (or commitment to purchase of participations in) the Letters of Credit (or
similar contingent obligations), then, upon written demand by such Lender Party
(with a copy of such written demand to the Agent), the Company shall immediately
pay to the Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party or such corporation in the light of such circumstances, to the
extent that such Lender Party reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender Party’s commitment
hereunder. A certificate as to such amounts submitted to the Company and the
Agent by such Lender Party and setting forth the basis for the calculation of
such amount shall be conclusive and binding for all purposes, absent manifest
error.
(c)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

54

--------------------------------------------------------------------------------




(d)    Without affecting its rights under Sections 2.11(a) or 2.10(b) or any
other provision of this Agreement, each Lender Party agrees that if there is any
increase in any cost to or reduction in any amount receivable by such Lender
Party with respect to which the Company would be obligated to compensate such
Lender Party pursuant to Sections 2.11(a) or 2.11(b), such Lender Party shall
use reasonable efforts to select an alternative issuing office or Lending Office
which would not result in any such increase in any cost to or reduction in any
amount receivable by such Lender Party; provided, however, that no Lender Party
shall be obligated to select an alternative issuing office or Lending Office if
such Lender Party determines that (i) as a result of such selection such Lender
Party would be in violation of any applicable law, regulation, treaty, or
guideline, or would incur additional costs or expenses or (ii) such selection
would be inadvisable for regulatory reasons or inconsistent with the interests
of such Lender Party.
(e)    Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender Party’s right to demand such
compensation, provided that the Company shall not be required to compensate a
Lender Party pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than four months prior to
the date that such Lender Party notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender Party’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the four-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(f)    Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all Obligations.
SECTION 2.12    Illegality. (a)  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful or
impossible, or any central bank or other governmental authority asserts that it
is unlawful, for any Lender or its Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist and (ii) the Company shall forthwith prepay in
full all Eurocurrency Rate Advances of all Lenders then outstanding, together
with interest accrued thereon, unless the Company, within five Business Days of
notice from the Agent, Converts all Eurocurrency Rate Advances of all Lenders
then outstanding into Advances of another Type in accordance with Section 2.02.
(b)    Without affecting its rights under Section 2.11(a) or under any other
provision of this Agreement, each Lender agrees that if it becomes unlawful or
impossible for such Lender to make, maintain or fund its Eurocurrency Rate
Advances as contemplated by this Agreement, such Lender shall use reasonable
efforts to select an alternative Lending Office from which such Lender may
maintain and give effect to its

55

--------------------------------------------------------------------------------




obligations under this Agreement with respect to making, funding and maintaining
such Eurocurrency Rate Advances; provided, however, that no Lender shall be
obligated to select an alternative Lending Office if such Lender determines that
(i) as a result of such selection such Lender would be in violation of any
applicable law, regulation, or treaty, or would incur additional costs or
expenses or (ii) such selection would be inadvisable for regulatory reasons or
inconsistent with the interests of such Lender.
SECTION 2.13    Cash Collateral. (a)  Certain Credit Support Events. Upon the
request of the Agent or any Issuing Bank if, as of the Letter of Credit
Expiration Date, any L/C Obligation in respect of Letters of Credit issued by
such Issuing Bank for any reason remains outstanding, the Company shall
immediately Cash Collateralize, or cause to be Cash Collateralized, the then
Outstanding Amount of all such L/C Obligations. At any time that there shall
exist a Defaulting Lender and the aggregate unused Revolving Credit Commitments
of the non-defaulting Lenders after taking into account the aggregate
Outstanding Amount of the Revolving Credit Advances is insufficient to cover all
Fronting Exposure, immediately upon the request of the Agent, any Issuing Bank
or any Swing Line Lender, the Company shall deliver, or cause to be delivered,
to the Agent Cash Collateral in an amount sufficient to cover all Fronting
Exposure (after giving effect to Section 2.14(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America (which Cash
Collateral may, at the direction and sole risk of the Company, be invested in
Cash Equivalents that are pledged to the Agent). The Company and each Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Agent, for the benefit of the Agent and the
Lender Parties (including the Swing Line Lenders), and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.13(c). If at any time the Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Company or the
relevant Defaulting Lender will, promptly upon demand by the Agent, pay or
provide or, in the case of the Company, cause to be paid or provided, to the
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.13 or Sections
2.03, 2.04, 2.10, 2.17 or 8.01 in respect of Letters of Credit or Swing Line
Advances shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Advances, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

56

--------------------------------------------------------------------------------




(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.07(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default under Section 8.01(a) or (e) or an
Event of Default (and following application as provided in this Section 2.13 may
be otherwise applied in accordance with Section 8.01), and (y) the Person
providing Cash Collateral and the applicable Issuing Bank or Swing Line Lender
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
SECTION 2.14    Defaulting Lenders. (a)  Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Requirement of Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank or Swing Line Lender hereunder; third, if so determined by the
Agent or requested by any Issuing Bank or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Advance or Letter of Credit; fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Advance in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Advances under this Agreement;
sixth, to the payment of any amounts owing to the Lender Parties as a result of
any judgment of a court of competent jurisdiction obtained by any Lender Party
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Loan Party as a
result of any judgment of a court of competent jurisdiction obtained by such
Loan Party against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court

57

--------------------------------------------------------------------------------




of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such
Advances or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.05(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Advances funded by it and (2) its Commitment
Percentage of the stated amount of Letters of Credit and Swing Line Advances for
which it has provided Cash Collateral pursuant to Section 2.03, Section 2.04,
Section 2.13, or Section 2.14(a)(ii), as applicable (and the Company, the
applicable LC Subsidiary or the applicable Designated Swing Line Borrower, as
the case may be, shall (A) be required to pay to each of the Issuing Banks and
the Swing Line Lenders, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.04(h).
(iv)    Reallocation of Commitment Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Advances
pursuant to Sections 2.03 and 2.04, the “Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Advances shall not exceed the positive
difference, if any, of (1) the Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Revolving Credit Advances of that
Lender.
(b)    Defaulting Lender Cure. If the Company, the Agent, the Swing Line Lenders
and the Issuing Banks agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Advances
of the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Revolving Credit Advances and funded and unfunded
participations in Letters of Credit and

58

--------------------------------------------------------------------------------




Swing Line Advances to be held on a pro rata basis by the Lenders in accordance
with their Commitment Percentages (without giving effect to Section
2.14(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Loan Party while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III
 
COMPANY GUARANTY


SECTION 3.01    Generally. The Swing Line Lenders and Issuing Banks may, from
time to time, make Credit Extensions for the account of each Subsidiary
Borrower, LC Subsidiary and Designated Swing Line Borrower as provided herein,
provided, that, the repayment, reimbursement and other obligations of each such
Subsidiary Borrower, LC Subsidiary or Designated Swing Line Borrower in respect
of such Credit Extensions are and remain unconditionally guaranteed by the
Company pursuant to this Article III.


SECTION 3.02    Guaranty. The Company hereby unconditionally and irrevocably
guarantees the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of each other Loan Party now or
hereafter existing under this Agreement with respect to the Credit Extensions
issued for the account of any other Loan Party, including any extensions,
modifications, substitutions, amendments and renewals thereof, whether for
repayment or reimbursement obligations, interest, fees, expenses or otherwise
(such obligations being the “Subsidiary Obligations”), and agrees to pay any and
all expenses (including reasonable counsel fees and expenses in accordance with
Section 10.04) incurred by the Swing Line Lenders or the Lenders in enforcing
any rights hereunder with respect to the Subsidiary Obligations. Without
limiting the generality of the foregoing, the Company’s liability shall extend
to all amounts which constitute part of the Subsidiary Obligations and would be
owed by any other Loan Party to the Swing Line Lenders, the Issuing Banks or the
Lenders hereunder, or under the Credit Extensions issued for the account of a
Loan Party, but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such Loan Party.
SECTION 3.03    Guaranty Absolute. The Company guarantees that the Subsidiary
Obligations will be paid strictly in accordance with their respective terms,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Swing Line
Lenders, the Issuing Banks or the Lenders with respect thereto. The obligations
of the Company hereunder are independent of the Subsidiary Obligations and a
separate action or actions may be brought and prosecuted against the Company to
enforce the guaranty contained in this Article III, irrespective of whether any
action is brought against any other Loan Party or whether any other Loan Party
is joined in any such action or actions. The liability of the

59

--------------------------------------------------------------------------------




Company under the guaranty contained in this Article III shall be absolute and
unconditional irrespective of:
(i)    any lack of validity or enforceability of any of the Subsidiary
Obligations or any agreement or instrument relating thereto against any
Subsidiary Borrower or any other Person;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Subsidiary Obligations or any other amendment or
waiver of or any consent to departure with respect to Credit Extensions issued
for the account of a Loan Party including, without limitation, any increase in
the Subsidiary Obligations resulting from the Issuance of Credit Extensions
beyond the aggregate limitation specified in Section 2.01 to any and all Loan
Parties or otherwise;
(iii)    any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Subsidiary Obligations;
(iv)    any manner of application of collateral, or proceeds thereof, to all or
any of the Subsidiary Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Subsidiary Obligations or any other assets
of a Loan Party;
(v)    any change, restructuring or termination of the corporate structure or
existence of a Loan Party or any Loan Party’s lack of corporate power or
authority; or
(vi)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a third party guarantor.
The guaranty provided in this Article III shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Subsidiary Obligations is rescinded or must otherwise be returned by any Swing
Line Lender, any Issuing Bank or any Lender, respectively, upon the insolvency,
bankruptcy or reorganization of a Loan Party or otherwise, all as though such
payment had not been made.
SECTION 3.04    Waivers. The Company hereby waives, to the extent permitted by
applicable law:
(i)    any requirement that any Swing Line Lender or Issuing Bank secure or
insure any security interest or lien or any property subject thereto or exhaust
any right or take any action against any other Loan Party or any other Person or
any collateral;
(ii)    any defense arising by reason of any claim or defense based upon an
election of remedies by any Swing Line Lender or Issuing Bank (including,
without limitation, an election to nonjudicially foreclose on any real or
personal

60

--------------------------------------------------------------------------------




property collateral) which in any manner impairs, reduces, releases or otherwise
adversely affects its subrogation, reimbursement or contribution rights or other
rights to proceed against any other Loan Party or any other Person or any
collateral;
(iii)    any defense arising by reason of the failure of any other Loan Party to
properly execute any letter of credit application and agreement or otherwise
comply with applicable legal formalities;
(iv)    any defense or benefits that may be derived from California Civil Code
§§ 2808, 2809, 2810, 2819, 2845 or 2850, or California Code of Civil Procedure
§§ 580a, 580d or 726, or comparable provisions of the laws of any other
jurisdiction and all other suretyship defenses it would otherwise have under the
laws of California or any other jurisdiction;
(v)    any duty on the part of any Swing Line Lender or Issuing Bank to disclose
to the Company any matter, fact or thing relating to the business, operation or
condition of any other Loan Party or its assets now known or hereafter known by
any Swing Line Lender or Issuing Bank;
(vi)    all benefits of any statute of limitations affecting the Company’s
liability under or the enforcement of the guaranty provided in this Article III
or any of the Subsidiary Obligations or any collateral;
(vii)    all setoffs and counterclaims;
(viii)    promptness, diligence, presentment, demand for performance and
protest;
(ix)    notice of nonperformance, default, acceleration, protest or dishonor;
(x)    except for any notice otherwise required by applicable laws that may not
be effectively waived by the Company, notice of sale or other disposition of any
collateral; and
(xi)    notice of acceptance of the guaranty provided in this Article III and of
the existence, creation or incurring of new or additional Subsidiary
Obligations.
ARTICLE IV

PAYMENTS, TAXES, EXTENSIONS, ETC.


SECTION 4.01    Payments Generally; Agent’s Clawback. (a)  General. All payments
to be made by any Loan Party shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Advances
denominated in an Alternative

61

--------------------------------------------------------------------------------




Currency, all payments by any Loan Party hereunder shall be made to the Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Agent’s Office in Dollars and in Same Day Funds not later than 2:00
p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by any Loan Party hereunder with respect to principal and
interest on Advances denominated in an Alternative Currency shall be made to the
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Agent’s Office in such Alternative Currency and in Same Day
Funds not later than the Applicable Time specified by the Agent on the dates
specified herein. Without limiting the generality of the foregoing, the Agent
may require that any payments due under this Agreement be made in the United
States. If, for any reason, any Loan Party is prohibited by any Requirement of
Law from making any required payment hereunder in an Alternative Currency, such
Loan Party shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Agent will promptly distribute to each
Lender its Commitment Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by any Loan Party shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be included in computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Loan Party a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Agent, then the applicable Lender and the applicable
Loan Party severally agree to pay to the Agent forthwith on written demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Loan Party to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate and (B) in the case of a payment to
be made by a Loan Party, the interest rate applicable to Base Rate Advances. If
the applicable Loan Party and such Lender shall pay such interest to the Agent
for the same or an overlapping period, the Agent shall promptly remit to such
Loan Party the amount of such interest paid by such Loan Party for such period.
If such Lender pays its share of the applicable Borrowing to the Agent, then the
amount so paid shall constitute such Lender’s Advance included in such
Borrowing. Any payment by a Loan Party shall be without prejudice to any claim
such Loan Party may have against a Lender that shall have failed to make such
payment to the Agent.
(c)    Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the applicable Loan Party prior to the time at which any
payment is due to the Agent for the account of the Lender Parties hereunder that
such Loan Party will not make such payment, the Agent may assume that such

62

--------------------------------------------------------------------------------




Loan Party has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders or the
Issuing Banks, as the case may be, the amount due. In such event, if the
applicable Loan Party has not in fact made such payment, then each of the
Appropriate Lenders or Issuing Banks, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
Party, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Agent, at the Overnight Rate.
A notice of the Agent to any Lender or the applicable Loan Party with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Advance to be made by such Lender to any Loan Party as
provided in the foregoing provisions of this Article II, and such funds are not
made available to such Loan Party by the Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Advances, to fund participations in Letters of Credit and Swing Line
Advances and to make payments pursuant to Section 10.04(d) are several and not
joint. The failure of any Lender to make any Advance, to fund any such
participation or to make any payment under Section 10.04(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Advance, to purchase its participation or to make
its payment under Section 10.04(d).
Funding Source. Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Advance in any particular place or manner. If any Foreign Subsidiary shall
request any Borrowing hereunder, any Lender may, with notice to the Agent and
the Company, fulfill its Commitment by causing an Affiliate of such Lender to
act as the Lender in respect of such Foreign Subsidiary (and such Lender shall,
to the extent of Advances made to and participations in Letters of Credit issued
for the account of such Foreign Subsidiary, be deemed for all purposes hereof to
have pro tanto assigned such Advances and participations to such Affiliate in
compliance with the provisions of Section 10.07).
SECTION 4.02    Taxes. (a)  Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.
(i)    For purposes of this Section 4.02, the terms “Lender” and “Foreign
Lender” include any Issuing Bank.



63

--------------------------------------------------------------------------------




(ii)    Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Agent) require the deduction or
withholding of any Tax from any such payment by the Agent or a Loan Party, then
the Agent or such Loan Party shall be entitled to make such deduction or
withholding.
(iii)    If any Loan Party or the Agent shall be required (as determined in the
good faith discretion of such Loan Party or the Agent) by any applicable Laws to
withhold or deduct any Taxes from any payment, then (A) such Loan Party or the
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required, (B) such Loan Party or the Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 4.02) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnification. (i) Each of the Loan Parties shall, and does hereby
agree to, severally indemnify each Recipient, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable by such Loan Party under this Section 4.02)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender Party (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error. For the avoidance of doubt, no Loan Party that is a
Foreign Subsidiary shall be required to make any payments pursuant to this
Section 4.02 in respect of any obligation of the Company or any Domestic
Subsidiary under any Loan Document.
(ii)    Each Lender Party shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Agent against any Indemnified Taxes attributable to such Lender Party (but only
to the extent that any Loan Party has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to

64

--------------------------------------------------------------------------------




do so), (y) the Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.07(c) relating to the maintenance of a Participant Register and (z) the Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender Party, in each case, that are payable or paid by the Agent or a Loan
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender Party
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender Party under this Agreement or any other Loan Document
against any amount due to the Agent under this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 4.02,
the Company shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Company and the Agent, at the time or times reasonably requested
by the Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Company or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements and shall otherwise cooperate with the Company to
minimize the amount payable by any Loan Party pursuant to this Section 4.02.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.02(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a United States Person shall deliver to the Company
and the Agent on or prior to the date on which such Lender

65

--------------------------------------------------------------------------------




becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from United States Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, United
States Federal withholding tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, United States Federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “United States Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a United States Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such

66

--------------------------------------------------------------------------------




Foreign Lender may provide a United States Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Company or the Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.02 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Agent in writing of its legal inability to
do so.
(f)    Treatment of Certain Tax Benefits. Unless required by applicable Laws, at
no time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender Party, or have any obligation to pay to any Lender Party, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender Party. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of, credit against, release or
remission for, or repayment of any Taxes as to which it has been indemnified by
any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 4.02 (any such refund, credit, release,
remission or repayment, a “Tax Benefit”), it shall pay to the applicable Loan
Party an

67

--------------------------------------------------------------------------------




amount equal to such Tax Benefit (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 4.02 with
respect to the Taxes giving rise to such Tax Benefit), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such Tax Benefit), provided that the applicable Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such Tax Benefit to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the applicable Loan Party pursuant to
this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such Tax Benefit had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Each Lender Party agrees with the Company that it will take all
reasonable actions by all usual means to (i) secure and maintain the benefit of
all benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which it may be entitled by
reason of the location of such Lender Party’s lending office or place of
incorporation or its status as an enterprise of any jurisdiction having any such
applicable double tax treaty, if such benefit would reduce the amount payable by
any Loan Party in accordance with this Section 4.02 and (ii) otherwise cooperate
with the Company to minimize the amount payable by any Loan Party pursuant to
this Section 4.02; provided, however, that no Lender Party shall be obliged to
disclose to any Loan Party any information regarding its tax affairs or tax
computations or to reorder its tax affairs or tax planning pursuant thereto.
(h)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, the Borrowers and the Agent
shall treat (and the Lenders hereby authorize the Agent to treat) this amendment
and restatement of the Existing Credit Agreement and the Advances as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(i)    Survival. Each party’s obligations under this Section 4.02 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender Party, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.
SECTION 4.03    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Revolving Credit Advances
made by it, or the participations in L/C Obligations or in Swing Line Advances
held by it resulting in such Lender’s receiving

68

--------------------------------------------------------------------------------




payment of a proportion of the aggregate amount of such Revolving Credit
Advances or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Revolving Credit Advances and
subparticipations in L/C Obligations and Swing Line Advances of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Advances and other amounts owing them,
provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.13, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Credit Advances or subparticipations in L/C Obligations or Swing Line
Advances to any assignee or participant, other than an assignment to the Company
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
SECTION 4.04    Evidence of Debt/Borrowings. (a)  Each Lender Party shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of any Loan Party to such Lender Party resulting from each
Advance owing to such Lender Party from time to time, including the amounts of
principal and interest payable and paid to such Lender Party from time to time
hereunder.
(b)    The Register maintained by the Agent pursuant to Section 10.07(c) shall
include a control account, and a subsidiary account for each Lender Party, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and the Interest Period applicable thereto, (ii) the terms of each Assignment
and Acceptance delivered to and accepted by it, (iii) the amount of any
principal or interest due and payable or to become due and payable from each
Loan Party to each Lender Party hereunder, and (iv) the amount of any sum
received by the Agent from any Loan Party hereunder and each Lender Party’s
share thereof.

69

--------------------------------------------------------------------------------




(c)    The entries made in the Register shall be conclusive and binding for all
purposes, absent manifest error.
(d)    Upon the request of any Lender to the Company made through the Agent, the
Company shall execute and deliver, or cause to be executed and delivered, to
such Lender (through the Agent) a Note, which shall evidence such Lender’s
Advances to the Loan Parties in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Advances and payments with
respect thereto.
ARTICLE V


CONDITIONS OF LENDING


SECTION 5.01    Conditions Precedent to Effectiveness of this Amendment and
Restatement. This amendment and restatement of the Existing Credit Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied:


(a)    The Agent shall have received the following in form and substance
satisfactory to the Agent:
(i)    Executed counterparts of this Agreement, sufficient in number for
distribution by the Agent to each of the Lenders and the Company.
(ii)    The notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 4.04(d).
(iii)    Certified copies of the resolutions of the board of directors (or
persons performing similar functions) of each domestic Loan Party approving
transactions of the type contemplated by this Agreement and each of the Loan
Documents to which it is or is to be a party.
(iv)    A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each domestic
Loan Party listing the certificate or articles of incorporation (or similar
Constitutive Document) of each such Loan Party and each amendment thereto on
file in the office of such Secretary of State (or such governmental authority)
and certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.
(v)    A certificate of the Secretary or an Assistant Secretary of each domestic
Loan Party certifying the names and true signatures of the officers of

70

--------------------------------------------------------------------------------




such Loan Party authorized to sign each Loan Document to which it is a party and
the other documents to be delivered hereunder.
(vi)    A favorable opinion of Orrick, Herrington & Sutcliffe LLP, special New
York counsel to the Loan Parties, in substantially the form of Exhibit D and as
to such other matters as any Lender through the Agent may reasonably request.
(vii)    A certificate of a Responsible Officer of the Company certifying that
(A) the representations and warranties contained in Section 6.01 are correct on
and as of the Effective Date, except to the extent that any such representation
or warranty is stated to relate to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date, (B) no event has occurred and is continuing which constitutes an Event of
Default or Default and (C) since January 31, 2015, there has been no (1)
material adverse change in, or a material adverse effect on, the business,
condition (financial or otherwise), results of operations or prospects of the
Company and its Subsidiaries, taken as a whole; (2) material impairment of the
rights and remedies of the Administrative Agent or any Lender under this
Agreement, or of the ability of the Company to perform its obligations under
this Agreement as and when due; or (3) material adverse effect upon the
legality, validity, binding effect or enforceability against the Company of this
Agreement.
(viii)    Such other documents as the Agent may reasonably request.
(b)    The Company shall have paid all documented accrued fees and expenses of
the Agent and the Lenders (including documented the accrued fees and expenses of
counsel to the Agent).
(c)    All amounts owing by the Company or any of its Subsidiaries to the
lenders and agents under the Existing Credit Agreement (except for the Letters
of Credit issued thereunder) shall have been, or concurrently with the initial
extension of credit made on the Effective Date shall be, paid in full.
SECTION 5.02    Conditions Precedent to Credit Extension. The obligation of each
Lender to make an Advance (including a Swing Line Advance), including on the
occasion of each Borrowing (including the initial Borrowing), and the obligation
of each Issuing Bank to Issue each Letter of Credit (including the initial
Letter of Credit) shall be subject to the further conditions precedent that on
the date of such Credit Extension the following statements shall be true (and
each of the giving of the applicable Request for Credit Extension and the
acceptance by the Company or the respective Subsidiary Borrower or LC Subsidiary
shall constitute a representation and warranty by the Company, such Subsidiary
Borrower or such LC Subsidiary that on the date of such Credit Extension such
statements are true):
(a)    The representations and warranties contained in Section 6.01 (other than
the representations and warranties contained in Section 6.01(e) and in Section
6.01(g)) are correct on and as of the date of such Borrowing or Issuance, before
and after giving effect to such Credit Extension, and to the application of the
proceeds therefrom, as

71

--------------------------------------------------------------------------------




though made on and as of such date, except to the extent that any such
representation or warranty is stated to relate to an earlier date, in which case
such representation or warranty shall be true and correct on and as of such
earlier date;
(b)    No event has occurred and is continuing, or would result from such Credit
Extension or from the application of the proceeds therefrom, which constitutes
an Event of Default or Default; and
(c)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Agent, the Majority
Lenders (in the case of any Advances to be denominated in an Alternative
Currency) or the Issuing Banks (in the case of any Letter of Credit to be
denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
(d)    In the case of a Credit Extension to any Foreign Subsidiary, the Agent
shall have received each of the following:
(i)    Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of such Foreign Subsidiary approving transactions
of the type contemplated by this Agreement and each of the Loan Documents to
which it is or is to be a party.
(ii)    A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of such Foreign
Subsidiary listing the certificate or articles of incorporation (or similar
Constitutive Document) of such Foreign Subsidiary and each amendment thereto on
file in the office of such Secretary of State (or such governmental authority)
and certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.
(iii)    A certificate of the Secretary or an Assistant Secretary of such
Foreign Subsidiary certifying the names and true signatures of the officers of
such Foreign Subsidiary authorized to sign each Loan Document to which it is a
party and the other documents to be delivered hereunder.

72

--------------------------------------------------------------------------------




ARTICLE VI


REPRESENTATIONS AND WARRANTIES


SECTION 6.01    Representations and Warranties of the Company. The Company
represents and warrants as follows:


(a)    Corporate Status. Each Loan Party is duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and possesses all powers (corporate or otherwise)
and all other authorizations and licenses necessary to carry on its business,
except where the failure to so possess would not have a Material Adverse Effect.
In the case of any Loan Party domiciled in Japan, such Loan Party (x) is stock
corporation (Kabushiki Kaisha) that has paid-in capital of ¥300 million or more
at the time of the execution of this Agreement and the time of such Borrower
Subsidiary’s designation as Borrower Subsidiary; (y) is stock corporation
(Kabushiki Kaisha) that has at least ¥1 billion net worth on their balance sheet
as of the end of their latest fiscal year; or (z) otherwise falls under any of
the companies listed in Article 2, Paragraph 1 of the Act on Specified
Commitment Line Contract Act (Act No. 4 of 1999).
(b)    Corporate Authority; Non-Contravention. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated thereby are within such Loan
Party’s respective powers (corporate or otherwise), have been duly authorized by
all necessary action (corporate or otherwise), and do not (i) contravene such
Loan Party’s Constitutive Documents, (ii) violate any Requirements of Law,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any material contract, loan agreement,
indenture, mortgage, deed of trust, lease or other material instrument binding
on or affecting any Loan Party or any of its properties or (iv) result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party. No Loan Party is in violation of any such
Requirements of Law or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.
(c)    Authorization. No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by any Loan Party of
the Loan Documents to which it is a party.
(d)    Binding Effect. Each Loan Document is the legal, valid and binding
obligation of the Loan Party thereto enforceable against such Loan Party in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

73

--------------------------------------------------------------------------------




(e)    Litigation. There is no pending or, to the Company’s knowledge,
threatened action or proceeding affecting the Company or any of its Subsidiaries
before any court, governmental agency or arbitrator, (i) which has a reasonable
probability (taking into account the exhaustion of all appeals and the assertion
of all defenses) of having a Material Adverse Effect or (ii) which purports to
affect the legality, validity or enforceability of any Loan Document.
(f)    Financial Statements. The Consolidated balance sheets of the Company and
its Subsidiaries as of January 31, 2015, and the related Consolidated statements
of income and retained earnings of the Company and its Subsidiaries for the
Fiscal Year then ended, certified by Deloitte & Touche LLP, copies of which have
been furnished to each Lender Party, fairly present in all material respects the
Consolidated financial condition of the Company and its Subsidiaries taken as a
whole as at such date and the results of the operations of the Company and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.
(g)    Material Adverse Change. Since January 31, 2015, there has been no
Material Adverse Change.
(h)    Compliance With Law. The Company and each of its Subsidiaries is in
compliance with all Requirements of Law (including, without limitation, all
applicable Environmental Laws) applicable to their respective properties, assets
and business other than (i) where the failure to so comply would (as to all such
failures to comply in the aggregate) not have a Material Adverse Effect or (ii)
as described on Schedule VIII.
(i)    ERISA. Except as provided in Schedule VII:
(i)    Neither a Loan Party nor any ERISA Affiliate is a party or subject to, or
has any obligation to make payments, or incur any material Withdrawal Liability,
to, any Multiemployer Plan.
(ii)    Schedule SB (Actuarial Information) to the most recently completed
annual report (Form 5500 Series) for each Plan, copies of which have been or
will be filed with the Internal Revenue Service, is complete and accurate in all
material respects and fairly presents the funding status of such Plan, and since
the date of such Schedule SB there has been no material adverse change in such
funding status which would reasonably be likely to result in a Material Adverse
Effect.
(iii)    No ERISA Event has occurred with respect to any Plan that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be likely to result in a Material Adverse
Effect.
(iv)    Neither a Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or has been terminated, within the meaning of Title IV
of ERISA or has been determined to be in “endangered” or “critical” status
within

74

--------------------------------------------------------------------------------




the meaning of Section 432 of the Code or Section 305 or ERISA and no
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
(j)    Federal Reserve Regulations. No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance or drawing under any Letter of Credit will be used to
purchase any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.
(k)    Investment Company. Neither the Company nor any of its Subsidiaries is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.
(l)    Disclosure. As of the Effective Date, no information, exhibit or report
furnished by any Loan Party to the Agent or any Lender Party in connection with
the negotiation and syndication of the Loan Documents or pursuant to the terms
of the Loan Documents contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not misleading; provided that all financial projections, if any, that have been
or will be prepared by the Company and made available to the Joint Lead
Arrangers, the Agent, any Lender or any potential Lender, or any other party
hereto, have been or will be prepared in good faith based upon reasonable
assumptions, it being understood by the Lenders and all the other parties hereto
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Company’s control, and that no
assurances can be given that the projections will be realized.
(m)    OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Sanctioned
Jurisdiction (any Person described in clauses (i), (ii) or (iii) being a
“Sanctioned Person”). The Company, its Subsidiaries and to the knowledge of
Borrowers their respective officers, employees, directors and agents, are in
compliance with applicable Sanctions in all material respects and are not
knowingly engaged in any activity that would reasonably be expected to result in
the Company or any of its Subsidiaries being designated as a Sanctioned Person.
(n)    Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions. and have instituted and maintain policies
and procedures designed to

75

--------------------------------------------------------------------------------




promote and achieve compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with such laws.
(o)    Anti-Social Forces.  (i) Neither the Company, any other Loan Party or any
of their respective directors or officers falls under any of the following
categories:  (A) organized crime group; (B) member of an organized crime group;
(C) associate of an organized crime group; (D) company affiliated to an
organized crime group; (E) corporate racketeer, etc., hoodlum disguising as a
supporter of social movement, etc. or other white-collar crime group, etc.; or
(F) any other person/entity similar to any of the above.  (ii) The Company has
implemented and maintains in effect policies and procedures designed to ensure
that neither any Loan Party nor any of their respective directors or officers
shall fall under any of the categories listed in clause (i) above.
ARTICLE VII

COVENANTS OF THE COMPANY


SECTION 7.01    Affirmative Covenants. The Company will, unless the Majority
Lenders shall otherwise consent in writing:


(a)    Preservation of Existence, Etc. Preserve and maintain, and cause each of
its Subsidiaries to preserve and maintain, its existence (corporate or
otherwise), rights (charter and statutory), and franchises except if, in the
reasonable business judgment of the Company or such Subsidiary, as the case may
be, it is in its best economic interest not to preserve and maintain such rights
or franchises and such failure to preserve and maintain such rights or
franchises would not materially adversely affect the rights of the Lenders or
the Issuing Banks hereunder or the ability of any Loan Party to perform its
obligations under the respective Loan Documents (it being understood that the
foregoing shall not prohibit, or be violated as a result of, any transactions by
or involving any Loan Party or other Subsidiary otherwise permitted under
Section 7.02); and maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Sanctions.
(b)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws (including, without
limitation, ERISA and all Environmental Laws), rules, regulations and orders,
such compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith or where the
failure to comply would not have a Material Adverse Effect.
(c)    Visitation Rights. Permit, and cause each of its Subsidiaries to permit,
the Agent or any other Lender Party, or any agents or representatives thereof,
from time to time, during normal business hours, and upon reasonable prior
notice, to examine and make copies of and abstracts from its records and books
of account, to visit its properties,

76

--------------------------------------------------------------------------------




and to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with any of their respective directors, officers or agents.
(d)    Maintenance of Books and Records. Keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with sound
business practice.
(e)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties which are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, consistent with sound business practice, except
where the failure to so maintain and preserve would not have a Material Adverse
Effect.
(f)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (other than earthquake or terrorism insurance) in amounts,
from responsible and reputable insurance companies or associations, with
limitations, of types and on terms as is customary for the industry; provided,
that, the Company and each of its Subsidiaries may self-insure risks and
liabilities in accordance with its practice as of the date hereof and may in
addition self-insure risks and liabilities in amounts as are customarily
self-insured by similarly situated Persons in the industry.
(g)    Use of Proceeds. Use the proceeds of the Advances and issuances of
Letters of Credit solely to repay amounts owing under the Existing Credit
Agreement and for working capital, capital expenditures and other general
corporate purposes of the Company and its Subsidiaries, including, without
limitation, share repurchases.
(h)    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with such laws.
SECTION 7.02    Negative Covenants. The Company will not, without the written
consent of the Majority Lenders:
(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien (including an assignment of any right to
receive income), other than:
(i)    Permitted Liens;
(ii)    Liens securing Debt (including Liens arising under or from trade letters
of credit issued and outstanding for the account of the Company and any of its
Subsidiaries) in an aggregate outstanding principal amount, or securing exposure
under Hedge Agreements, when aggregated (without duplication) with the
outstanding principal amount of all Debt incurred under Section 7.02(b)(viii),
not in excess at any time of $500,000,000;

77

--------------------------------------------------------------------------------




(iii)    Liens upon or in any real property, equipment, fixed asset or capital
asset acquired, constructed, improved or held by the Company or any Subsidiary
in the ordinary course of business to secure the cost of acquiring, constructing
or improving such property, equipment or asset or to secure Debt incurred solely
for the purpose of financing the acquisition of such property, equipment or
asset, or Liens existing on such property, equipment or asset at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition, construction or improvement that were not incurred to finance the
acquisition, construction or improvement of such property, equipment or asset)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property, equipment or asset
being acquired, constructed or improved, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced;
(iv)    Liens upon existing real property interests of the Company or any of its
Subsidiaries to secure Debt in an aggregate principal amount not in excess of
$600,000,000;
(v)    Liens existing on property prior to the acquisition thereof by the
Company or any of its Subsidiaries in the ordinary course of business or on
property of a Person existing at the time such Person is merged into or
consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any other assets of the Company or such Subsidiary, and the replacement,
extension or renewal of any such Lien upon or in the same property subject
thereto or the replacement, extension or renewal (without increase in the
amount, shortening the maturity or change in any direct or contingent obligor if
such change would be adverse to the Company) of the Debt permitted hereunder
secured thereby; and
(vi)    Liens securing Obligations of any Loan Party under the Loan Documents.
(b)    Subsidiary Debt. Permit any of its Subsidiaries to create, incur, assume
or suffer to exist, any Debt, except:
(i)    Debt under the Loan Documents;
(ii)    Debt in respect of the letters of credit referred to in Section
7.02(a)(ii);
(iii)    Debt incurred after the date of this Agreement and secured by Liens
expressly permitted under Section 7.02(a)(iii) hereof in an aggregate principal
amount not to exceed, when aggregated with the principal amount of all

78

--------------------------------------------------------------------------------




Debt incurred under clause (iv) of this Section 7.02(b), $100,000,000 at any
time outstanding;
(iv)    Capital Leases incurred after the date of this Agreement which, when the
principal amount thereof is aggregated with the principal amount of all Debt
incurred under clause (iii) of this Section 7.02(b), do not exceed $100,000,000
at any time outstanding;
(v)    Debt referred to in Section 7.02(a)(iv) in a principal amount not in
excess of the amount referred to therein;
(vi)    Debt existing on the Effective Date and described on Schedule IX
(“Existing Debt”)2, and any Debt extending the maturity of, or refunding,
refinancing or replacing, in whole or in part, the Existing Debt; provided, that
(A) the aggregate principal amount of such extended, refunding, refinancing or
replacement Debt shall not be increased above the principal amount of the
Existing Debt and the premium, if any, thereon outstanding immediately prior to
such extension, refunding, refinancing or replacement and (B) the direct and
contingent obligors of the Existing Debt shall not be changed as a result of or
in connection with such extension, refunding, refinancing or replacement if such
change would be adverse to the interests of the Company;
(vii)    Debt owed to the Company or to any Subsidiary of the Company;
(viii)    Debt not otherwise permitted under this Section 7.02(b) in an
outstanding principal aggregate amount, when aggregated (without duplication)
with the outstanding principal amount of all Debt secured by Liens permitted
under Section 7.02(a)(ii), not in excess at any time of $500,000,000;
(ix)    Obligations of a Subsidiary of the Company under direct or indirect
guaranties in respect of, or obligations (contingent or otherwise) to purchase
or acquire, or otherwise to assure a creditor against loss in respect of, Debt
of another Subsidiary of the Company permitted under clauses (i) through (viii)
of this Section 7.02(b); and
(x)    Endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.
(c)    Investments. Make, or permit any of its Subsidiaries to make, an
investment in any Person that is not a Loan Party or Subsidiary of any Loan
Party by way of the purchase of such Person’s capital stock or securities or the
making of capital contributions with respect thereto (an “Investment”) unless,
on the date of and after giving pro forma effect to such investment, the Company
would be in compliance with the financial covenants set forth in Section 7.03.
            
2 GAP - please provide schedule



79

--------------------------------------------------------------------------------




(d)    Mergers, Etc. Merge or consolidate with or into any Person, or permit any
of its Subsidiaries to do so, except (i) any Subsidiary of the Company may merge
or consolidate with or into the Company or any Subsidiary of the Company,
(ii) the Company may merge with any other Person so long as the Company is the
surviving corporation and (iii) in connection with any transaction permitted by
Section 7.02(c) or (e).
(e)    Sale of Assets. Sell, lease, transfer or otherwise dispose of, or permit
any of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, in each case to any Person that is not a Loan Party or a
Subsidiary of any Loan Party, except (i) sales of inventory in the ordinary
course of its business; (ii) the Company and its Subsidiaries may, directly or
indirectly through the Company or one or more of its Subsidiaries, sell, lease,
transfer or otherwise dispose of any obsolete, damaged or worn-out property or
any other property that is otherwise no longer useful in the conduct of their
business; (iii) the Company and its Subsidiaries may sell real property
interests as part of one or more sale leaseback transactions provided that the
value of such real property interests shall not be in excess of $600,000,000
less, without duplication, the amount of Debt incurred as contemplated by
Section 7.02(a)(iv) hereof; (iv) the Company and its Subsidiaries may sell cash
equivalents and other similar instruments in which it has invested from time to
time; and (v)  the Company and its Subsidiaries may sell, lease, transfer or
otherwise dispose of property and assets so long as the aggregate fair market
value of all such property and assets sold, leased, transferred or otherwise
disposed of pursuant to this clause (v) from the Effective Date to the date of
determination does not exceed 25% of the Consolidated Total Assets.
(f)    Change in Nature of Business. Make any material change in the nature of
the business of the Company and its Subsidiaries as conducted as of the date
hereof.
(g)    Burdensome Agreements. Enter into any contractual obligation (other than
this Agreement or any other Loan Document) that limits the ability (a) of any
Subsidiary organized and doing business in any Designated Jurisdiction to make
dividends to the Company or to otherwise transfer property to the Company, (b)
of any Subsidiary organized and doing business in any Designated Jurisdiction to
guarantee the Debt of the Company or (c) of the Company or any Subsidiary
organized and doing business in any Designated Jurisdiction to create, incur,
assume or suffer to exist Liens on property of such Person (other than any other
agreement containing such restrictions that are no more onerous to the Company
or such Subsidiary than the restrictions and conditions set forth in Section
7.02(a)) ; provided, however, that this clause (c) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Liens permitted
under Section 7.02(a)(iii) solely to the extent any such negative pledge relates
to the property that is the subject of such Lien. Moreover, the foregoing shall
not apply to (x) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale so long as such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted pursuant to Section 7.02(e) and(y) Subsidiaries which are
special purpose entities involved in a securitization relating to the sale or
financing of accounts receivable.

80

--------------------------------------------------------------------------------




(h)    Sanctions. Directly or indirectly, or permit any Subsidiary Borrower to
directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund, finance or facilitate
any activities of or business with any individual or entity, or in any
Sanctioned Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Agent, Issuing Bank, Swing Line
Lender, or otherwise) of Sanctions.
(i)    Anti-Corruption Laws. Directly or indirectly, or permit any Subsidiary
Borrower to directly or indirectly, use the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions.
SECTION 7.03    Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Company will, unless it has the written consent of the
Majority Lenders to do otherwise:
(a)    Leverage Ratio. Maintain a Leverage Ratio as of the last day of each
Fiscal Quarter, determined on the basis of the most recently completed four
consecutive Fiscal Quarters ending on such day, of not greater than 2.25:1.00.
(b)    Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the last day of each Fiscal Quarter, determined on the basis of the most
recently completed four consecutive Fiscal Quarters ending on such day, of not
less than 2.00:1.00.
SECTION 7.04    Reporting Requirements. The Company will furnish to the Agent:
(a)    As soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters, Consolidated balance sheets of the
Company and its Subsidiaries as of the end of such Fiscal Quarters and
Consolidated statements of income and retained earnings of the Company and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such Fiscal Quarter, certified by the chief financial
officer or treasurer of the Company and accompanied by a certificate of said
officer stating that such have been prepared in accordance with GAAP.
(b)    As soon as available and in any event within 75 days after the end of
each Fiscal Year, a copy of the annual report for such year for the Company and
its Subsidiaries, containing Consolidated financial statements of the Company
and its Subsidiaries for such Fiscal Year certified by Deloitte & Touche LLP or
other independent public accountants reasonably acceptable to the Majority
Lenders.
(c)    Together with the financial statements required by Sections 7.04(a) and
(b), a compliance certificate signed by the chief financial officer, treasurer
or assistant

81

--------------------------------------------------------------------------------




treasurer of the Company stating (i) whether or not he or she has knowledge of
the occurrence of any Event of Default or Default and, if so, stating in
reasonable detail the facts with respect thereto and (ii) whether or not the
Company is in compliance with the requirements set forth in Section 7.03 and
showing the computations used in determining such compliance or non-compliance.
(d)    As soon as possible and in any event within five days after a Responsible
Officer becomes aware of each Event of Default and Default, a statement of a
Responsible Officer of the Company setting forth details of such Event of
Default or Default and the action which the Company has taken and proposes to
take with respect thereto.
(e)    Promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its security holders, and copies of all reports and
registration statements which the Company or any Subsidiary files with the
Securities and Exchange Commission (the “SEC”) or any national securities
exchange.
(f)    Such other information respecting the condition or operations, financial
or otherwise, of the Company or any of its Subsidiaries as any Lender Party,
through the Agent, may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.04(a) or (b) or
Section 7.04(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address “www.gapinc.com” (or any
successor page notified to the Lenders); or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent). The Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Company hereby acknowledges that (a) the Agent will make available to the
Lender Parties materials and/or information provided by or on behalf of the
Company hereunder (collectively, “Borrower Materials”) by posting the Company
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lender Parties (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Company or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Company hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Company Materials that may be distributed to the Public Lenders and that (w) all
such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Company shall be deemed to have authorized the Agent and the Lender Parties to
treat such Borrower Materials as not

82

--------------------------------------------------------------------------------




containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Company or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.11); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
ARTICLE VIII

EVENTS OF DEFAULT


SECTION 8.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)    Non-Payment. Any Loan Party shall fail to pay any principal of any
Advance or any reimbursement obligation under any Letter of Credit when the same
becomes due and payable, and in the currency required hereunder; or shall fail
to pay any interest on any Advance, fees or any other amounts hereunder within
five days after the same become due and payable by it; or
(b)    Representations and Warranties. Any representation or warranty made by
any Loan Party in any Loan Document (whether made on behalf of itself or
otherwise) or by any Loan Party (or any of its officers) in connection with any
Loan Document shall prove to have been incorrect in any material respect when
made; or
(c)    Specific Covenants and Other Defaults. (i) Any Loan Party shall fail to
perform or observe any covenant contained in Section 7.01(a) (as to the
existence of the Company), 7.02 or 7.03, or any material provision of Article
III shall for any reason cease to be valid or binding on or enforceable against
the Company or the Company shall so state in writing; or (ii) any Loan Party
shall fail to perform or observe such other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if the
failure to perform or observe such other term, covenant or agreement shall
remain unremedied for 30 days after written notice thereof shall have been given
to such Loan Party by any Lender Party; or
(d)    Cross-Default. Any Loan Party shall fail to pay any principal of or
premium or interest on any Debt which is outstanding in a principal amount of at
least $50,000,000 in the aggregate (but excluding Debt hereunder) of such Loan
Party when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or

83

--------------------------------------------------------------------------------




defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case as a result of a default thereunder and prior
to the stated maturity thereof; or
(e)    Insolvency Proceeding, Etc. Any Loan Party shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or
(f)    Judgments. One or more judgments or orders for the payment of money in
excess of $50,000,000 in the aggregate shall be rendered against any Loan Party
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of forty-five (45)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 8.01(f) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party and the insurer covering
full payment of such unsatisfied amount and (B) such insurer has been notified,
and has not disputed the claim made for payment, of the amount of such judgment
or order; or
(g)    Change of Control. A Change of Control shall have occurred; or
(h)    ERISA. Any of the following events or conditions shall have occurred and
such event or condition, when aggregated with any and all other such events or
conditions set forth in this subsection (h), has resulted or is reasonably
expected to result in liabilities of the Loan Parties and/or the ERISA
Affiliates in an aggregate amount that would have a Material Adverse Effect:
(i)    any ERISA Event shall have occurred with respect to a Plan; or
(ii)    any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan; or

84

--------------------------------------------------------------------------------




(iii)    any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, or has been determined to be in “endangered” or “critical”
status within the meaning of Section 432 of the Code or Section 305 of ERISA
and, as a result of such reorganization, insolvency, termination or
determination, the aggregate annual contributions of the Loan Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent, being terminated or in endangered or critical status at such time
have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization, insolvency or termination
occurs; or
(iv)    any failure to satisfy the applicable minimum funding standards under
Section 412(a) of the Code or Section 302(a) of ERISA, whether or not waived,
shall exist with respect to one or more of the Plans; or
(v)    or any Lien shall exist on the property and assets of any of the Loan
Parties or any of the ERISA Affiliates in favor of the PBGC;
then, and in any such event, the Agent shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Company, (A) declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, (B) declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party,
(C) declare the obligation of the Issuing Banks to issue further Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and/or
(D) demand from time to time that the Company, and if such demand is made the
Company shall, pay or cause to be paid to the Agent for the benefit of the
Issuing Banks, an amount in immediately available funds equal to the then
outstanding L/C Obligations which shall be held by the Agent (or the applicable
Issuing Bank) As Cash Collateral and applied to the reduction of such L/C
Obligations as drawings are made on outstanding Letters of Credit; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to any Loan Party under the Federal Bankruptcy Code, the obligation
of each Lender to make Advances shall automatically be terminated, the then
outstanding Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Loan Party
and the obligation of the Issuing Banks to Issue Letters of Credit shall
automatically be terminated.
ARTICLE IX


THE AGENT


SECTION 9.01    Appointment and Authority. Each of the Lenders and Issuing Banks
hereby irrevocably appoints Bank of America to act on its behalf as the Agent
hereunder

85

--------------------------------------------------------------------------------




and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent, the Lenders and the Issuing Banks, and neither the Company nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.


Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit Issued by it and the documents associated therewith until such time
and except for so long as the Agent may elect to act for each Issuing Bank with
respect thereto; provided, however, that such Issuing Bank shall have all of the
benefits and immunities (i) provided to the Agent in this Article IX with
respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit Issued by it or proposed to be Issued by it
and the applications and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Agent,” as used in this Article IX,
included such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided in this Agreement with respect to such Issuing Bank.
SECTION 9.02    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
SECTION 9.03    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

86

--------------------------------------------------------------------------------




The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Company, a Lender or an Issuing Bank.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
SECTION 9.04    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, the Agent may presume that such
condition is satisfactory to such Lender Party unless the Agent shall have
received notice to the contrary from such Lender Party prior to the making of
such Advance or the issuance of such Letter of Credit. The Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
SECTION 9.05    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the Agent. The
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Agent and any such sub‑agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
SECTION 9.06    Resignation of Agent. (a) The Agent may at any time give notice
of its resignation to the Lenders, the Issuing Banks and the Company. Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, in consultation with the Company, to appoint a successor, which shall be
a bank with an office in the United States, or an

87

--------------------------------------------------------------------------------




Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Majority
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to) on behalf of the Lenders and the Issuing Banks,
appoint a successor Agent meeting the qualifications set forth above, provided
that in no event shall any such successor Agent be a Defaulting Lender. Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Majority Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, in consultation with the Company, appoint a successor.
If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Majority Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Banks under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time, if any, as the Majority Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Agent (other
than as provided in Section 4.02(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) . The fees payable by
the Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring or removed Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.
(d)    Any resignation by Bank of America as Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swing Line Lender. If
Bank of America resigns as an Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date

88

--------------------------------------------------------------------------------




of its resignation as Issuing Bank and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.03(c). Upon
the acceptance of a successor’s appointment as Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank and Swing Line Lender, (b)
the retiring Issuing Bank and Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit issued by Bank of America, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.
SECTION 9.07    Non-Reliance on Agent and Other Lenders. Each Lender and each
Issuing Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
SECTION 9.08    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or an
Issuing Bank hereunder.
SECTION 9.09    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any
Advance or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Agent shall have
made any demand on any Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Agent and their respective agents and

89

--------------------------------------------------------------------------------




counsel and all other amounts due the Lenders, the Issuing Banks and the Agent
under Sections 2.04(h) and (i), 2.06 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.06
and 10.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any Issuing Bank to authorize the
Agent to vote in respect of the claim of any Lender or any Issuing Bank in any
such proceeding.
ARTICLE X
MISCELLANEOUS


SECTION 10.01    Amendments, Etc.


(a)    Lenders. Except as is otherwise expressly provided in this Section 10.01,
no amendment or waiver of any provision of this Agreement, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Majority Lenders and acknowledged
by the Agent, provided, however, that (i) no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(A) waive any of the conditions specified in Section 5.01, (B) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, which shall be required for the Lenders or
any of them to take any action hereunder, or the definition of “Majority
Lenders” hereunder or (C) amend this Section 10.01(a) and (ii) no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, do any of the following: (A) increase the Commitment of such
Lender, (B) reduce the principal of, or rate of interest on, the Advances made
pursuant to Section 2.01 or any reimbursement obligation in respect of any
Letter of Credit or any fees or other amounts payable hereunder to such Lender,
(C) postpone any date fixed for any payment of principal of, or interest on, the
Advances made pursuant to Section 2.01 or any reimbursement obligation in
respect of any Letter of Credit or any fees or other amounts payable hereunder
to such Lender or (D) release the Company as a guarantor under Article III.


(b)    Agent, Issuing Banks and Swing Line Lenders. No amendment, waiver or
consent given or effected pursuant to this Section 10.01 shall, unless in
writing and signed by the Agent, each Issuing Bank or each Swing Line Lender, as
the case may be,

90

--------------------------------------------------------------------------------




in addition to the Lenders required above to take such action, affect the
rights, obligations or duties of the Agent, such Issuing Bank or Swing Line
Lender, as the case may be, under this Agreement.
(c)    Limitation of Scope. All waivers and consents granted under this
Section 10.01 shall be effective only in the specific instance and for the
specific purpose for which given.
SECTION 10.02    Notices, Etc.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company, the Agent, an Issuing Bank or a Swing Line Lender, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule I-B; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the Lender
Parties hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender Party pursuant to Article II if such Lender Party has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

91

--------------------------------------------------------------------------------




Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender Party or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender Party or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the Company, the Agent, the Issuing Banks
and the Swing Line Lenders may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Agent, the Issuing Banks and the Swing Line Lenders. In addition,
each Lender agrees to notify the Agent from time to time to ensure that the
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Requirement of
Law, including United States Federal and state

92

--------------------------------------------------------------------------------




securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Agent and Lender Parties. The Agent the Lender Parties shall
be entitled to rely and act upon any notices (including telephonic notices,
Committed Advance Notices and Swing Line Advance Notices) purportedly given by
or on behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Agent, each Lender Party and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reasonable reliance
by such Person on each notice purportedly given by or on behalf of any Loan
Party. All telephonic notices to and other telephonic communications with the
Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.
SECTION 10.03    No Waiver; Remedies. No failure on the part of any Lender Party
or the Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
SECTION 10.04    Costs and Expenses.
(a)    Expenses. The Company agrees to pay on demand all reasonable and
documented costs and expenses of the Agent incurred in connection with the
preparation, execution, delivery, modification and amendment of this Agreement,
and the other documents to be delivered hereunder, including, without
limitation, the reasonable and documented fees and out-of-pocket expenses of one
counsel for the Agent (and appropriate local counsel) with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. The Company further agrees to pay on demand all costs and
expenses of the Agent, each Issuing Bank, each Swing Line Lender and each other
Lender Party (including, without limitation, reasonable and documented fees and
expenses of counsel), incurred in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of the Loan Documents, the
Letters of Credit, the documents delivered in connection with the Swing Line
Advances and the other documents to be delivered hereunder and thereunder.
(b)    Breakage. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made other than on the last day of the Interest
Period for such Advance, as a result of a payment or Conversion pursuant to
Sections 2.09(d), 2.10, 2.12, acceleration of the maturity of the Advances
pursuant to Section 8.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of an Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to
Section 10.07 as a result of a demand by the Company pursuant to

93

--------------------------------------------------------------------------------




Section 10.07(a), or if any Loan Party fails for any reason to make any payment
or prepayment of an Advance for which a notice of prepayment was given or that
is otherwise required to be made, whether pursuant to Sections 2.06, 2.10, 8.01
or otherwise, or if any Loan Party fails to make payment of any Advance or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency, or upon any failure by any Loan Party (for a reason other
than the failure of such Lender to make an Advance) to borrow, continue or
convert any Loan other than a Base Rate Advance on the date or in the amount
notified by such Loan Party , the applicable Loan Party shall, upon written
demand by any Lender (with a copy of such demand to the Agent), pay to the Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses which it may reasonably incur as a
result of such payment or Conversion or such failure to pay or prepay, as the
case may be, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
(c)    Indemnification by the Company. The Company shall indemnify the Agent
(and any sub-agent thereof), each Lender Party, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Company or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the Agent
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement and the other Loan Documents, (ii) any Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Company or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if the Company or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of

94

--------------------------------------------------------------------------------




competent jurisdiction. This Section 10.04(c) shall not apply with respect to
Taxes other than any Taxes that represent losses arising from any non-Tax claim.
(d)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (c) of
this Section to be paid by it to the Agent (or any sub-agent thereof), any
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), such Issuing Bank or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
such Issuing Bank in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) or such Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
subsection (d) are several, and the failure of any Lender to fund its
obligations hereunder shall not relieve any other Lender of its obligation, but
no Lender shall be responsible for the failure of any other Lender to fund its
obligations hereunder.
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final judgment of a court of
competent jurisdiction.
(f)    The Company hereby acknowledges that the funding method by each Lender of
its Advances hereunder shall be in the sole discretion of such Lender. The
Company agrees that for purposes of any determination to be made under
Sections 2.08, 2.11(a), 2.12 or 10.04(b) each Lender shall be deemed to have
funded its Eurocurrency Rate Advances with proceeds of Dollar deposits in the
London interbank market.
(g)    Without prejudice to the survival of any other obligation of the Loan
Parties hereunder, the indemnities and obligations contained in this
Section 10.04 shall survive the payment in full of all the Obligations.
SECTION 10.05    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 8.01 to authorize the Agent to
declare the Advances due

95

--------------------------------------------------------------------------------




and payable pursuant to the provisions of Section 8.01 or to demand payment of
(or cash collateralization of) all then outstanding L/C Obligations, each
Lender, each Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of any
Loan Party against any and all of the obligations of such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender Party, irrespective of whether or not such Lender Party shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender Party different from the branch or office
holding such deposit or obligated on such indebtedness (it being understood and
agreed that, notwithstanding anything in this Agreement or any of the other Loan
Documents to the contrary, accounts, deposits, sums, securities or other
property of any Foreign Subsidiary or of any Subsidiary of a Foreign Subsidiary
(including any Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary that
is a Subsidiary Borrower or LC Subsidiary) will not serve at any time, directly
or indirectly, to collateralize or otherwise offset the Obligations of the
Company or any Domestic Subsidiary, and, in addition, unless otherwise agreed to
by the Company, the accounts, deposits, sums, securities or other property of a
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary will only serve to
collateralize or offset the Obligations of another Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary that is a Subsidiary Borrower or LC
Subsidiary and is not a United States Person for U.S. federal income tax
purposes if such former Foreign Subsidiary or Subsidiary of a Foreign Subsidiary
is owned by such latter Foreign Subsidiary or Subsidiary of a Foreign Subsidiary
that is a Subsidiary Borrower or LC Subsidiary). The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank or their respective Affiliates may have. Each Lender
and each Issuing Bank agrees to notify the Company and the Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
SECTION 10.06    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company, each LC Subsidiary and each Subsidiary
Borrower to be a party hereto on the date hereof, each Issuing Bank to be a
party hereto on the date hereof, and the Agent and when the Agent shall have
been notified by each Lender that such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Company, each LC
Subsidiary, each Subsidiary Borrower, each Issuing Bank, the Agent and each
Lender and their respective successors and assigns, except that the Company,
each LC Subsidiary and each Subsidiary Borrower shall not have the right to
assign its respective rights hereunder or any interest herein without the prior
written consent of the Lenders.
SECTION 10.07    Assignments and Participations. (a)  Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that

96

--------------------------------------------------------------------------------




neither the Company nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of Section 10.07(b), (ii) by way of participation in accordance
with the provisions of Section 10.07(d), or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 10.07(f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent and the Lender Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Advances (including for
purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Advances) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Advances at the time
owing to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Advances or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

97

--------------------------------------------------------------------------------




(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within ten (10) Business Days after having
received notice thereof;
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;
(C)    the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of each Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.
(v)    No Assignment to Borrower. Except as otherwise permitted pursuant to the
definition of Eligible Assignee, no such assignment shall be made to the Company
or any of the Company’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 4.02 and 10.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the

98

--------------------------------------------------------------------------------




applicable Loan Party (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(d).
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Company (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Company, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances (including such Lender’s participations in L/C Obligations and/or Swing
Line Advances) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Agent, the Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clause (i) of the proviso to Section 10.01 that affects such
Participant. Subject to subsection (e) of this Section, the Company agrees that
each Participant shall be entitled to the benefits of Sections 2.11 and 4.02
subject to the requirements and limitations therein, including the requirements
under Section 4.02(e) (it being understood that the documentation required under
Section 4.02(e) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 10.07(h) as if it were a Lender, and (B)
shall not be entitled to receive any greater payment under Sections 2.11 or 4.02
with respect to any Participation than its participating Lender would have been
entitled to receive, except to the extent that such entitlement to receive
greater payment results from a change in law after the participant acquired the
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.05 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.03 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of

99

--------------------------------------------------------------------------------




each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.11 or 4.02 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.02 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 4.02(c) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is, or has an Affiliate that is, an Issuing Bank or a Swing Line
Lender (a “Fronting Bank”) assigns all of its Revolving Credit Commitment and
Revolving Credit Advances pursuant to Section 10.07(b), such Fronting Bank may,
(i) upon 30 days’ notice to the Company and the Lenders, resign as Issuing Bank
and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line Lender. In
the event of any such resignation as Issuing Bank or Swing Line Lender, the
Company shall be entitled to appoint from among the Lenders a successor Issuing
Bank or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of the
applicable Fronting Bank as Issuing Bank or Swing Line Lender, as the case may
be. If a Fronting Bank resigns as Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Bank and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Advances or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)). If a Fronting Bank resigns as
Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Advances made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base

100

--------------------------------------------------------------------------------




Rate Advances or fund risk participations in outstanding Swing Line Advances
pursuant to Section 2.03(c). Upon the appointment and acceptance of such
appointment of a successor Issuing Bank and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank or Swing Line Lender, as the
case may be, and (b) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the applicable Fronting
Bank to effectively assume the obligations of such Fronting Bank with respect to
such Letters of Credit.
(h)    If any Lender requests any payment from any Loan Party under
Section 2.08(d), 2.11 or 4.02, or if any Lender is a Defaulting Lender, then,
subject to Section 10.07(a) and provided no Default or Event of Default shall
have occurred and be continuing, the Company may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(i)    the Company shall have paid to the Agent the assignment fee specified in
Section 10.07(b);
(ii)    such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Advances and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 10.04(b)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 4.02, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
SECTION 10.08    Payments Set Aside. To the extent that any payment by or on
behalf of the Company is made to the Agent or any Lender Party, or the Agent,
any Issuing Bank or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any

101

--------------------------------------------------------------------------------




proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to the Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lender Parties under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
SECTION 10.09    Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
SECTION 10.10    Independence of Provisions. All agreements and covenants
hereunder shall be given independent effect such that if a particular action or
condition is prohibited by the terms of any such agreement or covenant, the fact
that such action or condition would be permitted within the limitations of
another agreement or covenant shall not be construed as allowing such action to
be taken or condition to exist.
SECTION 10.11    Confidentiality. Each Lender, each Issuing Bank and the Agent
(each a “Recipient”) agrees that it will not disclose to any third party any
Confidential Information provided to it by the Company; except that Confidential
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Agent, any
Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a

102

--------------------------------------------------------------------------------




source other than the Company. In addition, the Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the
Commitments).
SECTION 10.12    Designated Subsidiaries. (a) Designation. (i) The Company may
at any time, and from time to time, upon not less than 15 Business Days’ notice,
notify the Agent that the Company intends to designate a Subsidiary as a “LC
Subsidiary” or a “Subsidiary Borrower” for purposes of this Agreement. On or
after the date that is 15 Business Days after such notice, upon delivery to the
Agent and each Lender of each of the documents listed in clause (ii) below, such
Subsidiary shall thereupon become a “LC Subsidiary” or a “Subsidiary Borrower”
(as specified in such notice) for purposes of this Agreement and, as such, shall
have all of the rights and obligations of a Loan Party hereunder. The Agent
shall promptly notify each Lender of the Company’s notice of such pending
designation by the Company and the identity of the respective Subsidiary.
Following the giving of any notice pursuant to this Section 10.12(a), if the
designation of such Subsidiary as a Loan Party obligates the Agent or any Lender
to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.
(ii) No Subsidiary designated as a Loan Party in accordance with clause (a)
above shall have any rights under this Agreement prior to the date that the
Agent has received each of the following, in form and substance reasonably
satisfactory to the Agent:
(A)    The Designation Agreement duly executed by the Company and the respective
Subsidiary and substantially in the form of Exhibit G hereto,
(B)    Certified copies of the resolutions of the Board of Directors of such
Subsidiary (with a certified English translation if the original thereof is not
in English) approving transactions of the type contemplated by this Agreement
and the Notes of such Subsidiary, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and such Notes.
(C)    A certificate of the Secretary or an Assistant Secretary of such
Subsidiary certifying the names and true signatures of the officers of such
Subsidiary authorized to sign this Agreement and the Notes of such Subsidiary
and the other documents to be delivered hereunder.
(D)    A certificate signed by a duly authorized officer of the Company or such
Subsidiary, dated as of the date of such initial Advance, certifying that such
Subsidiary shall have obtained all governmental and third party authorizations,
consents, approvals (including exchange control approvals) and licenses required

103

--------------------------------------------------------------------------------




under applicable laws and regulations necessary for such Subsidiary to execute
and deliver this Agreement and the Notes and to perform its obligations
thereunder.
(E)    If such Subsidiary is a Domestic Subsidiary, a favorable opinion of
counsel to such Subsidiary, dated the date of such initial Advance,
substantially in the form of Exhibit D hereto.
(F)    Such other approvals or documents as any Lender, through the Agent, may
reasonably request.
(iii)    As soon as practicable after receiving notice from the Company or the
Agent of the Company’s intent to designate a Subsidiary as a Loan Party, and in
any event no later than five Business Days after the delivery of such notice,
for a Foreign Subsidiary, any Lender that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such Foreign
Subsidiary directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph (a “Protesting Lender”) shall so notify the
Company and the Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Foreign Subsidiary
shall have the right to borrow hereunder, either (A) notify the Agent and such
Protesting Lender that the Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Advances and/or Letter of
Credit reimbursement obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Foreign Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a Loan Party hereunder.
(b)    Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Subsidiary then, so long as at the time no Committed Advance Notice in
respect of such Subsidiary is outstanding, such Subsidiary’s status as a “LC
Subsidiary” or a “Subsidiary Borrower”, as applicable, shall terminate upon
notice to such effect from the Agent to the Lenders (which notice the Agent
shall give promptly upon its receipt of a request therefor from the Company).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such Subsidiary.
SECTION 10.13    Headings. Article and Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.
SECTION 10.14    Entire Agreement. This Agreement sets forth the entire
agreement of the parties with respect to its subject matter and, except for the
letter agreements referred to in Sections 2.04(i) and 2.05(b), supersedes all
previous understandings, written or oral, in respect thereof.
SECTION 10.15    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of



104

--------------------------------------------------------------------------------




which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
SECTION 10.16    Consent to Jurisdiction. (a)  Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any party hereto or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such  courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereby irrevocably
agrees, to the fullest extent each may effectively do so, that each will not
assert any defense that such courts do not have subject matter or personal
jurisdiction of such action or proceeding or over any party hereto. Each of the
parties hereby irrevocably consents to the service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding by certified mail, return receipt requested, or by delivering of a
copy of such process to such party at its address specified in Section 10.02 or
by any other method permitted by law. Each of the parties hereby agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or by any other manner
provided by law. Each Loan Party (other than the Company) hereby agrees that
service of process may be made upon the Company and each other Loan Party hereby
irrevocably appoints the Company its authorized agent to accept such service of
process, and agrees that the failure of the Company to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. To the extent that
any Loan Party has or hereafter may acquire any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) with respect to itself or its property, each Loan Party hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.
(b)    Nothing in this Section 10.16 shall affect the right of any of the
parties hereto to serve legal process in any other manner permitted by law or
affect the right of any of the parties to bring any action or proceeding against
any of the parties or their property in the courts of other jurisdictions.
SECTION 10.17    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT, IN THE
CASE OF ARTICLE III, TO THE EXTENT SUCH LAWS ARE INCONSISTENT WITH THE UCP.
SECTION 10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Company that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record

105

--------------------------------------------------------------------------------




information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Agent, as applicable, to identify each Loan Party in accordance with the
Act. The Company shall, promptly following a request by the Agent or any Lender,
provide all documentation and other information that the Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Act.
SECTION 10.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company and each other Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agent, the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Company, each other Loan Party and their respective
Affiliates, on the one hand, and the Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, (B) each of the Company and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Company and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent, each Joint Lead Arranger and each Lender each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) none of the Agent, any
Joint Lead Arranger or any Lender has any obligation to the Company, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agent, the Joint Lead
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, the other Loan Parties and their respective Affiliates, and none of the
Agent, any Joint Lead Arranger or any Lender has any obligation to disclose any
of such interests to the Company, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Company and the other Loan Parties hereby waives and releases any claims that it
may have against the Agent, the Joint Lead Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 10.20    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Agent or the Lenders
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Agent of any sum adjudged to be so due in the Judgment
Currency, the Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement

106

--------------------------------------------------------------------------------




Currency so purchased is less than the sum originally due to the Agent from any
Loan Party in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Agent in such currency, the Agent agrees to return the amount of any excess to
the Company (or to any other Person who may be entitled thereto under applicable
law).
SECTION 10.21    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Advance
Notices, Swing Line Advance Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it.
SECTION 10.22    WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE LC SUBSIDIARIES,
THE SUBSIDIARY BORROWERS, THE DESIGNATED SWING LINE BORROWERS, THE AGENT, THE
LENDERS AND EACH ISSUING BANK HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE ADVANCES OR THE LETTERS OF CREDIT, OR THE
ACTIONS OF THE AGENT OR ANY LENDER PARTY IN CONNECTION WITH THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
[The remainder of this page intentionally left blank.]



107

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


THE COMPANY:


THE GAP, INC.


By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer


THE LC SUBSIDIARIES:


BANANA REPUBLIC, LLC


By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer


GAP (CANADA) INC.


By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer


GAP (JAPAN) K.K.


By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Director


OLD NAVY (CANADA) INC.


By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer




[Gap Credit Agreement Signature Page]




--------------------------------------------------------------------------------




OLD NAVY LLC




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer


GPS STRATEGIC ALLIANCES LLC




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer


ATHLETA, INC.




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer


INTERMIX HOLDCO, INC.




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer


GAP (UK HOLDINGS) LIMITED




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Authorized Representative as Senior Vice President – Finance and
Treasurer of The Gap, Inc.








[Gap Credit Agreement Signature Page]



    

--------------------------------------------------------------------------------




SUBSIDIARY BORROWERS:


GAP (CANADA) INC.




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer


OLD NAVY (CANADA) INC.




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Senior Vice President – Finance and Treasurer


GAP EUROPE LIMITED




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Authorized Representative as Senior Vice President – Finance and
Treasurer of The Gap, Inc.


GAP (UK HOLDINGS) LIMITED




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Authorized Representative as Senior Vice President – Finance and
Treasurer of The Gap, Inc.


GPS (GREAT BRITAIN) LIMITED




By:     /s/ Roger Chelemedos        
Name: Roger Chelemedos
Title: Authorized Representative as Senior Vice President – Finance and
Treasurer of The Gap, Inc.


[Gap Credit Agreement Signature Page]



    

--------------------------------------------------------------------------------




THE AGENT:


BANK OF AMERICA, N.A.
By: /s/ Rosanne Parsill     Name: Rosanne Parsill
Title: Vice President
    


THE LENDERS:


BANK OF AMERICA, N.A.
By: /s/ Jaime Eng Mariano    
Name: Jaime Eng Mariano
Title: Director
    
JPMORGAN CHASE BANK, N.A.
By: /s/ Sarah L. Freedman    Name: Sarah L. Freedman
Title: Executive Director
    
CITIBANK, N.A.
By: /s/ Lisa Huang    Name: Lisa Huang
Title: Vice President
    
HSBC BANK USA, NATIONAL ASSOCIATION
By: /s/ Roderick Feltzer    
Name: Roderick Feltzer
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION
By: /s/ Sid Khanolkar    
Name: Sid Khanolkar
Title: Director
[Gap Credit Agreement Signature Page]

    

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA
By: /s/ Winston Lua    Name: Winston Lua
Title: Director


DEUTSCHE BANK AG NEW YORK BRANCH
By: /s/ Virginia Cosenza    Name: Virginia Cosenza
Title: Vice President


By: /s/ Ming K Chu    
Name: Ming K Chu
Title: Vice President


GOLDMAN SACHS BANK USA
By: /s/ Rebecca Kratz    Name: Rebecca Kratz
Title: Authorized Signatory


U.S. BANK NATIONAL ASSOCIATION
By: /s/ Joyce P. Dorsett    Name: Joyce P. Dorsett
Title: Vice President


SUMITOMO MITSUI BANKING CORPORATION
By: /s/ David Kee    Name: David Kee
Title: Managing Director








[Gap Credit Agreement Signature Page]



    

--------------------------------------------------------------------------------




THE ISSUING BANKS:
BANK OF AMERICA, N.A.
By: /s/ Jaime Eng Mariano    
Name: Jaime Eng Mariano
Title: Director
    
JPMORGAN CHASE BANK, N.A.
By: /s/ Sarah L. Freedman    Name: Sarah L. Freedman
Title: Executive Director
    
CITIBANK, N.A.
By: /s/ Lisa Huang    
Name: Lisa Huang
Title: Vice President


HSBC BANK USA, NATIONAL ASSOCIATION
By: /s/ Roderick Feltzer    Name: Roderick Feltzer
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION
By: /s/ Sid Khanolkar    Name: Sid Khanolkar
Title: Director


THE BANK OF NOVA SCOTIA
By: /s/ Winston Lua    Name: Winston Lua
Title: Director


[Gap Credit Agreement Signature Page]

    

--------------------------------------------------------------------------------




THE SWING LINE LENDERS:
BANK OF AMERICA, N.A.
By: /s/ Jaime Eng Mariano    Name: Jaime Eng Mariano
Title: Director
    
JPMORGAN CHASE BANK, N.A.
By: /s/ Sarah L. Freedman    Name: Sarah L. Freedman
Title: Executive Director
























































[Gap Credit Agreement Signature Page]



    

--------------------------------------------------------------------------------




SCHEDULE I-A
COMMITMENT AMOUNTS
Entity
Revolving Credit Commitment
Issuing Commitment
Bank of America, N.A.
DTTP Number:
13/B/7418/DTTP
$67,500,000.00
$83,333,333.34
JPMorgan Chase Bank, N.A.
DTTP Number:


$67,500,000.00
$83,333,333.34
Citibank, N.A.
DTTP Number:


$67,500,000.00
$83,333,333.33
HSBC Bank USA, National Association
DTTP Number:
13/H/314375/DTTP
$52,500,000.00
$83,333,333.33
The Bank of Nova Scotia
DTTP Number:


$52,500,000.00
$83,333,333.33
Wells Fargo Bank, National Association
DTTP Number:
13/W/61173/DTTP
$52,500,000.00
$83,333,333.33
Deutsche Bank AG New York Branch
DTTP Number:


$35,000,000.00
$0
Goldman Sachs Bank USA
DTTP Number:
13/G/0351779/DTTP
$35,000,000.00
$0
Sumitomo Mitsui Banking Corporation
DTTP Number:


$35,000,000.00
$0
U.S. Bank National Association
DTTP Number:
13/U/62184/DTTP
$35,000,000.00
$0
Total
$500,000,000.00
$500,000,000.00






    

--------------------------------------------------------------------------------




SCHEDULE I B
AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


LOAN PARTIES:
c/o The Gap, Inc.
2 Folsom Street
San Francisco, California 94105
Attn: SPV Finance, Treasurer
Telephone: 415-427-2639
Telecopier: 415-427-4015
Electronic Mail: roger_chelemedos@gap.com
Website Address:
www.gap.com

U.S. Taxpayer Identification Number: 94-1697231


With a copy to:
Attn: General Counsel
Telephone: 415-427-6931
Telecopier: 415-427-6982
Electronic Mail: michelle_banks@gap.com
With a copy to:
Attn: Deputy General Counsel
Telephone: 415-427-2139
Telecopier: 415-427-7475
Electronic Mail: tom_lima@gap.com




AGENT:


Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 North Tryon
Mail Code: NC1-001-05-46
Charlotte, NC 28255-001
Attention: Monique Haley
Telephone: 980-388-1043
Telecopier: 704-719-8510-969-9232
Electronic Mail: monique.haley@baml.com
Account No.: 1366212250600




--------------------------------------------------------------------------------




Ref: The Gap, Inc.
ABA# 026009593


Other Notices as Agent:
Bank of America, N.A.
Vice President, Agency Management
Global Credit Operations
555 California Street, 4th Floor
Mail Code: CA5-705-04-09
San Francisco, CA 94104
Attention: Robert Rittelmeyer
Telephone: 415-436-2616
Telecopier: 415-503-5099
Electronic Mail: robert.j.rittelmeyer@baml.com


ISSUING BANK:


Bank of America, N.A.
Bank of America Tower
One Bryant Park
Mail Code: NY1-100-34-07
New York, NY 10036
Attention: Jaime Eng Mariano
Telephone: 646-855-2753
Telecopier: 415-796-1253
Electronic Mail: jaime.eng@baml.com


SWING LINE LENDER:
Bank of America, N.A.
Bank of America Tower
One Bryant Park
Mail Code: NY1-100-34-07
New York, NY 10036
Attention: Jaime Eng Mariano
Telephone: 646-855-2753
Telecopier: 415-796-1253
Electronic Mail: jaime.eng@baml.com
Account No.: 1366212250600
Ref: The Gap, Inc.
ABA# 026009593



    

--------------------------------------------------------------------------------




SCHEDULE II
EXISTING LIENS
None.






--------------------------------------------------------------------------------




SCHEDULE III
CHANGE OF CONTROL
1.
Doris F. Fisher

2.
Any person related by blood, adoption or marriage to Doris F. Fisher and any
Person (as defined in this Agreement) as to which any such persons has
beneficial ownership of the assets of such Person.

3.
The executive officers of The Gap, Inc. as of May 20, 2015.





--------------------------------------------------------------------------------




SCHEDULE IV
EXISTING LETTERS OF CREDIT
As of March 31, 2015


 
 
 
 
 
 
L/C Number:
Issued on:
Expiry:
Applicant Name:
Beneficiary Name:
Liab USD Amt
63667589
3/13/2013
3/14/2016
THE GAP INC.
Internet Corporation for Assigned Names and Numbers


$125,000.00


 
 
 
 
 
 











--------------------------------------------------------------------------------




SCHEDULE V
LC SUBSIDIARIES
Domestic LC Subsidiaries
 
Entity
Jurisdiction
1.    
Athleta, Inc.
Delaware
2.    
Banana Republic, LLC
Delaware
3.    
Intermix Holdco, Inc.
Delaware
4.    
GPS Strategic Alliances LLC
Delaware
5.    
Old Navy, LLC
Delaware





Foreign LC Subsidiaries
 
Entity
Jurisdiction
1.    
Gap (Canada) Inc.
Canada
2.    
Gap (Japan) K.K.
Japan
3.    
Gap (UK Holdings) Limited
England and Wales
4.    
Old Navy (Canada) Inc.
Canada











--------------------------------------------------------------------------------




SCHEDULE VI
SUBSIDIARY BORROWERS
Domestic Subsidiary Borrowers
None.


Foreign Subsidiary Borrowers
 
Entity
Jurisdiction
1.    
Gap (Canada) Inc.
Canada
2.    
Gap Europe Limited
England and Wales
3.    
Gap (UK Holdings) Limited
England and Wales
4.    
GPS (Great Britain) Limited
England and Wales
5.    
Old Navy (Canada) Inc.
Canada







--------------------------------------------------------------------------------




SCHEDULE VII
ERISA MATTERS
None.




--------------------------------------------------------------------------------




SCHEDULE VIII
ENVIRONMENTAL MATTERS
None.




--------------------------------------------------------------------------------




SCHEDULE IX
EXISTING DEBT


Borrower
Currency & Amount
Type of Debt
Date Expires
Gap (Japan) K.K. Guaranteed by The Gap, Inc.
JPY 12,500,000.00 of outstanding principal
Term Loan: Sumitomo Mitsui Banking Corporation
1/16/2018
GIS (Holdings) Ltd
HKD 2,807,459.00
Bank Guarantee for lease payments in Hong Kong. Backed by Gap Inc. Guarantee,
Citibank
11/10/2016
Gap Limited
HKD 13,065,269.00
Bank Guarantee for lease payments in Hong Kong. Backed by HK credit facility,
HSBC Hong Kong
Evergreen
Gap (Shanghai) Commercial Co. Ltd
CNY 52,040,708
Bank Guarantee for lease payments in Shanghai. Backed by China Credit facility,
HSBC China
Evergreen
Gap (Beijing) Commercial Co. Ltd
CNY 5,023,258
Bank Guarantee for lease payments in Beijing. Backed by China Credit facility,
HSBC China
Evergreen
Gap (Shanghai) Commercial Co. Ltd
CNY 4,000,000
Bank Guarantee for Gap pre-paid cardholders, Ping An Property & Casualty
Insurance Company of China, LTD.
1/30/2016
Gap Taiwan Ltd
TWD 15,123,250
Bank Guarantee for Leases, Custom and Duties, HSBC Taiwan
Evergreen
Gap France S.A.S.
EUR 4,304,416
Bank Guarantee for lease payments in France, Societe Generale
Evergreen
Gap France S.A.S.
EUR 161,521
Bank Guarantee for lease payments in France, HSBC France
7/1/2023
Gap Italy
EUR 133,431
Bank Guarantee for lease payments in Italy, Deutsche Bank
7/17/2021







--------------------------------------------------------------------------------






EXHIBIT A


FORM OF COMMITTED ADVANCE NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of May 20, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among The Gap, Inc., a Delaware corporation, certain of its Subsidiaries, the
Lenders from time to time party thereto, and Bank of America, N.A., as Agent.
The undersigned hereby requests (select one):
c A Borrowing of Committed Advances
c A conversion or continuation of Advances

1.    On                          (a Business Day).
2.    In the amount of $                 .
3.    Comprised of                     .
[Type of Committed Advance requested]
4.    For Eurocurrency Rate Advances: with an Interest Period of      months.
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
[BORROWER]
By: __________________
Name: __________________
Title:    










--------------------------------------------------------------------------------




EXHIBIT B


FORM OF REVOLVING CREDIT NOTE


                                                    


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Advance from time to time made by the Lender to the
Borrower under that certain Amended and Restated Revolving Credit Agreement,
dated as of May 20, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Advance until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All Revolving Credit Advances, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Credit Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Credit Advances made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving
Credit Note and endorse thereon the date, amount and maturity of its Revolving
Credit Advances and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.






B-1
Form of Revolving Credit Notice




--------------------------------------------------------------------------------






THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[BORROWER]
By:                             
Name:                             
Title:                            


















































B-2
Form of Revolving Credit Note




--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS with respect thereto


Date
Type of Advance Made
Amount of Advance Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By



                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    






B-3
Form of Revolving Credit Note




--------------------------------------------------------------------------------




EXHIBIT C
ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Advances included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the Advance transactions governed thereby or in
any way based on or related to any of the foregoing, including, but not limited
to, contract claims, tort claims, malpractice claims, statutory claims and all
other claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being
                
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.


2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.


4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


C-1
Form of Assignment and Acceptance




--------------------------------------------------------------------------------






referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________


2.
Assignee[s]:    ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower(s):    The Gap, Inc., a Delaware corporation, and certain of its
Subsidiaries


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Amended and Restated Revolving Credit Agreement, dated as
of May 20, 2015, among The Gap, Inc., a Delaware corporation, certain of its
Subsidiaries, the Lenders from time to time party thereto, and Bank of America,
N.A., as Agent



6.    Assigned Interest[s]:








Assignor[s] 5






Assignee[s] 6




Facility
Assigned 7
Aggregate
Amount of
Commitment/Advances
for all Lenders 8
Amount of
Commitment/Advances
Assigned
Percentage
Assigned of
Commitment/
Advances 9




CUSIP
 Number
 
 
 
 
 
 
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 

[7.Trade Date:__________________]10 
                
5 List each Assignor, as appropriate.


6 List each Assignee, as appropriate.


7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Issuing Commitment”, etc.).


8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.


9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.




--------------------------------------------------------------------------------




C-2
Form of Assignment and Acceptance
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:
Consented to and Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:


[Consented to:]11 
By: _________________________________
Title:




















                                
10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
11 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing line Lender, L/C Issuer) is required by the terms of the Credit Agreement


C-3




--------------------------------------------------------------------------------






Form of Assignment and Acceptance




--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
7.04 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is a foreign lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms
C-4
Form of Assignment and Acceptance




--------------------------------------------------------------------------------






all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.




























C-5
Form of Assignment and Acceptance.




--------------------------------------------------------------------------------




EXHIBIT D
FORM OF CORPORATE OPINION OF SPECIAL NEW YORK COUNSEL TO THE LOAN PARTIES


May 20, 2015


1.(a) Each of the [names of applicable entities] is a corporation duly
incorporated and validly existing under the laws of the State of Delaware and
has the requisite corporate power and authority to own and operate its
properties and to carry on its business as now conducted. (b) Based solely upon
our review of the applicable Good Standing Certificates listed on [Schedule •]
attached hereto, each of [names of applicable entities] (i) is in good standing
in the State of Delaware and (ii) is duly qualified to do business as a foreign
corporation and in good standing in California.


2.(a) Each of [names of applicable entities] is a limited liability company duly
organized and validly existing under the laws of the State of Delaware and has
the requisite limited liability power and authority to own and operate its
properties and to carry on its business as now conducted. (b) Based solely upon
our review of the applicable Good Standing Certificates listed on [Schedule •]
attached hereto, each of [names of applicable entities] (i) is in good standing
in the State of Delaware and (ii) is duly qualified to do business as a foreign
limited liability company and in good standing in California.


3.Each [Domestic Loan Party] has the (i) corporate power or (ii) limited
liability company power, as applicable, and authority to execute, deliver and
perform the Loan Documents to which such [Domestic Loan Party] is a party and to
carry out the transactions contemplated thereby.
4.The execution, delivery and performance of the Loan Documents to which each
[Domestic Loan Party] is a party have been duly authorized by all necessary (i)
corporate action or (ii) due limited liability company authorization, as
applicable, on the part of such [Domestic Loan Party].


5.Each Loan Document to which a [Loan Party] is a party constitutes the valid
and binding obligation of such [Loan Party], enforceable against such [Loan
Party] in accordance with its terms.


6.The execution and delivery by each [Domestic Loan Party] of the Loan Documents
to which such [Domestic Loan Party] is a party do not, and the performance of
its obligations thereunder will not, result in a breach or violation of (a) such
[Domestic Loan Party’s] bylaws or limited liability company agreement, as
applicable, or Charter Document (as defined on [Schedule •] attached hereto) or
(b) any federal, New York or California statute, rule or regulation applicable
to such [Domestic Loan Party], (c) in the case of the [names of applicable
entities], the Delaware General Corporation Law (the “DGCL”) or (d) in the case
of [names of applicable entities] (the (“DLLCA”).
D-1
Form of Corporate Opinion of Special New York Counsel to Loan Parties




--------------------------------------------------------------------------------




7.No registration with, consent or approval of, notice to, or other action by,
any (i) federal, (ii) New York state or (iii) California state governmental
authority is required on the part of any [Domestic Loan Party] for its execution
or delivery of the Loan Documents to which such [Domestic Loan Party] is a
party.


8.The execution and delivery by each Loan Party of the Loan Documents to which
such Loan Party is a party do not, and the performance by it of its obligations
thereunder will not, (a) breach or result in a default under any of the
[Specified Debt Documents] or (b) result in the creation of any liens on the
properties of such Loan Party pursuant to any of the [Specified Debt Documents].


9.Each [Domestic Loan Party] is not an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.


10.The making of the loans by the Lenders pursuant to the Credit Agreement and
the use of the proceeds thereof by the [Loan Parties] will not violate
Regulation U or X of the Board of Governors of the Federal Reserve System.


With standard qualifications, assumptions and limitations to be mutually agreed
to by Lender’s and Borrower’s counsels.






















D-2
Form of Corporate Opinion of Special New York Counsel to the Loan Parties






--------------------------------------------------------------------------------




EXHIBIT E
FORM OF ASSUMPTION AGREEMENT
Dated: _____________, 201_
The Gap, Inc.
2 Folsom Street
San Francisco, CA 94105


Attention: Treasurer


Bank of America, N.A.
as Agent for the Lender Parties
to the Credit Agreement referred to below
[ADDRESS]


Attention: Credit Administration


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of May 20, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among The Gap, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company, certain Lenders party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as Agent.


The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section 2.06(b) of the Credit Agreement and, in that connection,
hereby agrees that it shall become a Lender for purposes of the Credit Agreement
on the applicable Commitment Increase Effective Date and that its Revolving
Credit Commitment shall as of such date be $__________.


The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assumption Agreement and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii) and (v)
of the Credit Agreement, (iii) from and after the Commitment Increase Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of its Revolving Credit Commitment, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by its Revolving Credit
Commitment and it is experienced in transactions of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.04 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this


E-1
Form of Assumption Agreement






--------------------------------------------------------------------------------




Assumption Agreement, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assumption Agreement, and (vii) if it is a foreign lender, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by it; and (b) agrees that (i) it
will, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


The effective date for this Assumption Agreement shall be the applicable
Commitment Increase Effective Date. Upon delivery of this Assumption Agreement
to the Company and the Agent, and satisfaction of all conditions imposed under
Section 2.06(b) as of [date specified above], the undersigned shall be a party
to the Credit Agreement and have the rights and obligations of a Lender
thereunder. As of [date specified above], the Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees) to the Assuming Lender.
This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by telecopier shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.




















E-2
Form of Assumption Agreement




--------------------------------------------------------------------------------




This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
Very truly yours,
[NAME OF ASSUMING LENDER]
By: __________________
Name:
Title:
Acknowledged and Agreed to:
THE GAP, INC.
By: __________________
Name:
Title:
BANK OF AMERICA, N.A.
By: __________________
Name:
Title:


















E-3
Form of Assumption Agreement




--------------------------------------------------------------------------------




EXHIBIT F


FORM OF ADMINISTRATIVE QUESTIONNAIRE










































F-1
Form of Administrative Questionnaire




--------------------------------------------------------------------------------




EXHIBIT G
FORM OF DESIGNATION AGREEMENT
[DATE]
To each of the Lenders
parties to the
Credit Agreement (as defined
below) and to Bank of America, N.A.,
as Agent for such Lenders


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of May 20, 2015, among the Gap, Inc. (the “Company”), the Lenders named
therein, and Bank of America, N.A., as Agent for said Lenders (the “Credit
Agreement”). For convenience of reference, terms used herein and defined in the
Credit Agreement shall have the respective meanings ascribed to such terms in
the Credit Agreement.


Please be advised that the Company hereby designates its undersigned Subsidiary,
____________ (“Designated Subsidiary”), as a “[LC Subsidiary] [Subsidiary
Borrower]” under and for all purposes of the Credit Agreement.


The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “[LC
Subsidiary] [Subsidiary Borrower]”and a “Loan Party” under the Credit Agreement
and agrees to be bound by the terms and conditions of the Credit Agreement. In
furtherance of the foregoing, the Designated Subsidiary hereby represents and
warrants to each Lenders as follows:


1.    The Designated Subsidiary is a corporation duly incorporated, validly
existing and in good standing under the laws of __________________ and is duly
qualified to transact business in all jurisdictions in which such qualification
is required, except where the failure to be so qualified would not have a
Material Adverse Effect.


2.    The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement, its Notes and the consummation
of the transactions contemplated thereby, are within the Designated Subsidiary’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not and will not cause or constitute a violation of any provision of law
or regulation or any provision of the charter or by-laws of the Designated
Subsidiary or result in the breach of, or constitute a default or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any of the properties, revenues, or assets of the Designated Subsidiary pursuant
to, any material indenture or other agreement or instrument to which the
Designated Subsidiary is a party or by which the Designated Subsidiary or its
G-1
Form of Designation Agreement




--------------------------------------------------------------------------------




property may be bound or affected, the violation or breach of which would be
reasonably likely to have a Material Adverse Effect.


3.    This Designation Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this
Designation Agreement, the Credit Agreement and each of the Notes of the
Designated Subsidiary, when delivered, will constitute a legal, valid and
binding obligation of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms except to the
extent that such enforcement may be limited by applicable bankruptcy, insolvency
and other similar laws affecting creditors’ rights generally.
4.    There is no pending or, to the Company’s knowledge, threatened action or
proceeding affecting the Designated Subsidiary before any court, governmental
agency or arbitrator, (i) which has a reasonable probability (taking into
account the exhaustion of all appeals and the assertion of all defenses) of
having a Material Adverse Effect or (ii) which purports to affect the legality,
validity or enforceability of any Loan Document.
5.    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Subsidiary Party of
the Loan Documents to which it is a party.
The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at __________, Attention: Secretary (the
“Process Agent”) and the Designated Subsidiary hereby irrevocably appoints the
Process Agent to give any notice of any such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon.
The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in San Francisco, California
through the Termination Date and will give the Agent prompt notice of any change
of address of the Company, (ii) the Company will perform its duties as Process
Agent to receive on behalf of the Designated Subsidiary and its property service
of copies of the summons and complaint and any other process which may be served
in any action or proceeding in any New York State or federal court sitting in
New York City arising out of or relating to the Credit Agreement and (iii) the
Company will forward forthwith to the Designated Subsidiary at its address at
___________________ or, if different, its then current address, copies of any
summons, complaint and other process which the Company received in connection
with its appointment as Process Agent.
G-2
Form of Designation Agreement




--------------------------------------------------------------------------------




Very truly yours,
THE GAP, INC.
By _________________________
Name:
Title:
[THE DESIGNATED SUBSIDIARY]
By__________________________
Name:
Title:




























G-3
Form of Designation Agreement




--------------------------------------------------------------------------------














































































































H-1


Form of Affiliate Lender Assignment Agreement




--------------------------------------------------------------------------------




EXHIBIT H-1






FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For United States Federal Income
Tax Purposes)


Reference is hereby made to the Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among [
], the Borrowers from time to time party thereto and each Lender from time to
time party thereto.


Pursuant to the provisions of Section 4.02(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrower with a certificate of
its non-United States Person status on IRS Form W-8BEN-E or other applicable
form. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






























--------------------------------------------------------------------------------






EXHIBIT H-2




FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For United States Federal
Income Tax Purposes)


Reference is hereby made to the Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among [
], the Borrowers from time to time party thereto and each Lender from time to
time party thereto.


Pursuant to the provisions of Section 4.02(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-United States Person status on IRS Form W-8BEN-E or other applicable form.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT H-3




FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For United States Federal Income
Tax Purposes)


Reference is hereby made to the Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among [
], the Borrowers from time to time party thereto and each Lender from time to
time party thereto.


Pursuant to the provisions of Section 4.02(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or other
applicable form or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
or other applicable form from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT H-4


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For United States Federal Income Tax
Purposes)


Reference is hereby made to the Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among [
], the Borrowers from time to time party thereto and each Lender from time to
time party thereto.


Pursuant to the provisions of Section 4.02(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.






